El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
En 1942 el Tesorero de Puerto Rico requirió de pago a Puerto Rico Ilustrado Inc.(1) por la suma de $163,987.74, en concepto de arbitrios, penalidades e intereses sobre varios artículos traídos a Puerto Rico por el Ilustrado durante los últimos diecisiete años. El requerimiento del Tesorero ame-nazaba con proceder a tenor con la sección 105 de la Ley de Rentas Internas — que provee el embargo y venta pública de los bienes del contribuyente que deje de pagar las contribu-ciones impuestas por dicha ley — de no verificarse el pago dentro de diez días. Sin embargo, este término fue prorro-gado varias veces en lo que las partes discutían el asunto. Luego, el Ilustrado pagó sin protesta varios miles de dóla-*917res y el Tesorero redujo sustancialmente la cantidad recla-mada. Entonces el Ilustrado pagó bajo protesta las sumas de $68,221.94 y $43,664.95, iniciando estos dos pleitos para recobrar las mismas. Después de un juicio en los méritos, la corte de distrito dictó sentencias contra las cuales am-bas partes ban apelado en cuanto a ciertos extremos de las mismas.
I
El Ilustrado se dedica casi exclusivamente (2) a la publicación, distribución y venta de dos diarios — El Mundo y The World Journal — y un semanario, Puerto Eico Ilus-trado. (3) Con vista de estos hechos, alega la corporación que ninguno de los artículos traídos por ella a Puerto Eico está sujeto a los arbitrios impuestos por el Tesorero. El Ilus-trado basa su contención en la sección 83 de la Ley de Een-tas Internas. Dicha sección provee que el impuesto esta-blecido por las secciones 62 y 16 a de dicha Ley no gravará “la venta de periódicos y sus anuncios y obras literarias, científicas, filosóficas y libros escolares de-texto ”.(4)
Convenimos con la corte de distrito en que esta conten-ción carece de méritos. La exención hallada en la sección 83 está limitada a la venta del producto terminado. Nada encontramos en ella que provea la exención de arbitrios en la materia prima utilizada en confeccionar las publicaciones o la maquinaria mecánica que éstas requieren. No estamos autorizados a conceder al Ilustrado una exención mayor que aquélla conferídale por la Legislatura, que supo cómo extender el alcance de tal exención cuando así quiso hacerlo (Véase la sección 83 eximiendo la “venta de abonos y fertilizantes, *918así como las de toda materia prima que se utilice en la ela-boración de los mismos”).
Las exenciones contributivas no pueden inferirse; deben consignarse específicamente en lenguaje claro e inequívoco. (Monllor & Boscio, Sucrs. v. Sancho, Tes., 61 D.P.R. 67; 1 Mertens Law of Federal Income Taxation, Secciones 3.01, 3.07; United States v. Stewart, 311 U. S. 60, 71; New Colonial Co. v. Helvering, 292 U. S. 435). No encontramos en la sección 83 tal lenguaje específico. Ésta exime la venta del producto terminado — el periódico propiamente dicbo — y nada más. Debe rechazarse la contención del Ilustrado.
w 1 — {
Pasamos por tanto a las contenciones de las partes en cuanto a cada uno de los artículos aquí envueltos. El Tesorero arguye que el Ilustrado tenía que pagar un arbitrio del 10 por ciento sobre la rotativa y sqs accesorios traídos a Puerto Rico por el Ilustrado y usados por éste para publicar sus periódicos. El estatuto pertinente — inciso 27 de la sección 16 de la Ley de Rentas Internas, según quedó enmendada por la Ley núm. 83, Leyes de Puerto Rico, 1931— dice como sigue:
“Abanicos y ventiladores eléctricos, neveras y estufas eléctricas o de gas fluido. — Sobre todo abanico o ventilador eléctrico, neveras y es-tufas eléctricas o de gas fluido y aparatos automáticos movidos por gas fluido o electricidad, que se venda, traspase, fabrique, use o introduzca en Puerto Rico, un impuesto de diez (10) por ciento sobre el precio de venta. (5)
La primera cuestión a determinar es si la rotativa es au-tomática. La corte de distrito sintetiza la eyidéncia sobre este punto como sigue: “Según el testigo A. Ramos [quien *919declaró por el Ilustrado], la máquina, si bien funciona por electricidad, requiere la constante atención del obrero para ponerla a funcionar y pararla; se hace menester suplirle el papel y tinta, cuando el papel se acaba o la máquina lo rompe, es preciso parar la máquina para suplirle o en su caso cambiar el papel, así como cuando la tinta se acaba, se bace necesario, pararla para suplirle tal substancia nueva-mente; además hay que graduarla de vez en cuando. Se-gún el Sr. Fragoso [quien declaró por el Tesorero], ‘la ro-tativa coge el papel, hace el periódico, lo saca, lo dobla y en eso no hace falta la intervención humana, para que lo im-prima, con solamente echarla a andar.’ ” (Corchetes nues-tros).
El resolver que esta evidencia justificaba la conclusión de que una rotativa no es automática, nos obligaría a con-cluir que la Legislatura quiso decir que no es automática cualquier cosa que necesite la intervención humana en su funcionamiento, no importa lo pequeña que ésta sea. Éste es casi — aunque quizás no completamente — un argumento de que la Legislatura quiso decir que “automático” equivale a “movimiento perpetuo”. Creemos que la Legislatura tenía en mente un propósito enteramente diferente. En nuestra opinión, no le preocupaba las implicaciones científicas de la palabra “automático”. Creemos que expresaba la noción del ciudadano promedio que, al observar el vasto cúmulo de artículos domésticos e industriales producto de la ciencia e industria modernas, piensa que “automático” es algo nuevo que ha desplazado un artículo que desempeñaba antes la misma función de manera menos mecánica. (6)
*920Resulta evidente que este significado corriente del tér-mino “automático” fue el que la Legislatura tuvo en mente, cuando examinamos la clase de artículos tributados especí-ficamente por el inciso 27.(7) Los abanicos, neveras y estufas requieren instalación, iniciación, ajuste, reparación e interrup-ción efectuados por la intervención humana. No podemos convenir con el juez de distrito quien, aparentemente dando por sentado que estos artefactos eran automáticos, pensó sin embargo que una rotativa al compararse con ellos no era automática. Creemos que si acaso, a la luz del complicado funcionamiento de una rotativa, ésta es más automática(8)— en el sentido práctico en que la Legislatura, empleó el tér-mino — que los simples artículos domésticos específicamente señalados en el inciso 27. Ningún lego que observe tal ro-tativa imprimir miles de periódicos en pocos minutos pen-saría en calificar su funcionamiento en otra forma que no fuera automático. Por tanto no vacilamos en resolver que una rotativa es automática dentro del significado de dicho término tal como éste se usa en el inciso 27.
*921III
Pasamos entonces al siguiente problema: ¿Opera el uso de la frase “ aparatos automáticos movidos por gas fluido o electricidad” del inciso 27, en el sentido de bacer que una rotativa esté sujeta a un arbitrio de 10 por ciento a tenor con dicho inciso1? Invocando la regla de ejusdem generis y la doctrina relacionada de noscitur a soeíis, la corte de distrito resolvió que la Legislatura quiso emplear esa fraseología general con el único fin de incluir en dicho inciso todos los otros artículos que, aunque no expresamente designados en el inciso 27, pertenecían a la misma clase que aquéllos de hecho enumerados en detalle en dicho inciso; y que de la misma manera, la Legislatura no tuvo la intención de cubrir mediante dicha frase general artículos de una clase enteramente diferente y superior que aquéllos específicamente enumerados en el inciso. -
Por tanto la corte de distrito llegó a la conclusión de que toda vez que una rotativa, que cuesta más de $100,000, obviamente no era de la misma clase de mercancía que un abanico eléctrico, ventilador, nevera o estufa, sino más bien de una clase diferente y superior, la Legislatura no tuvo la intención de imponerle a la misma un arbitrio de 10 por ciento a tenor con el inciso 27. El Tesorero se queja de esta actuación de la corte inferior. Afirma que la regla de ejus-dem generis no se aplica a la frase general “aparatos auto-máticos” que se encuentra en el inciso 27, y que por tanto una rotativa está sujeta al arbitrio de 10 por ciento como tal “aparato”.
No es difícil exponer la regla de interpretación estatuta-ria comprendida en la pequeña frase ejusdem generis, que significa literalmente “de la misma clase o especies”.(9) En *9222 Sutherland, Statutory Construction, 2a. ed., se expresa así (pág. 395):
“Cuando palabras generales siguen después de palabras específicas, en una enumeración descriptiva del sujeto legal, las palabras ge-nerales se interpretan en el sentido de sólo coroíprender objetos si-milares de la naturaleza de aquéllos enumerados por las palabras es-pecíficas precedentes.” La regla (pág. 399) “cumple el propósito de dar efecto tanto a las palabras específicas como a las generales, tra-tando las palabras específicas como indicadoras de la clase, y las palabras generales como amplificadoras de las disposiciones del esta-tuto para cubrir todo lo que caiga en dicha clase, aun cuando no se mencione específicamente por las palabras específicas.”
i i # # # $ # # $
“La doctrina se aplica cuando existen las siguientes condiciones: (3) el estatuto contiene una enumeración por palabras específicas; (2) los miembros de la enumeración constituyen una clase; (3) la enumeración no cubre, toda la clase; (4) un término general sigue a la enumeración; y (5) no se manifiesta claramente la intención de que se le 'dé al término general un significado más amplio que el exi-gido por la doctrina.” (pág. 400). -
Aplicando estos requisitos al inciso 27, encontramos qne (1) específicamente enumera los abanicos eléctricos, ventila-dores, neveras, estufas; (2) estos artículos pertenecen a una clase — artículos domésticos; (3) en modo alguno la enume-*923ración cubre toda la clase — en seguida vienen a 'la mente otros artículos domésticos similares, tales como máquinas de lavar, de planchar, aspiradores, calentadores, batidoras, uni-dades de refrigeración y secadores de pelo;(10) (4) “ aparatos automáticos movidos por electricidad’(11) es un término general que sigue a la enumeración detallada; y (5) nada hay en el estatuto que manifieste una intención de que al tér-mino general le sea dado un significado más amplio que el exigido por la doctrina.
Parece claro que es de aplicación por tanto, a los hechos aquí envueltos, la regla de ejusdem generis. Sin embargo creemos propio examinar en detalle ciertas contenciones que pudieran hacerse en contrario en relación con los cinco re-quisitos precedentes. En cuanto al primero y segundo, el argumento concebiblemente podría ser que la Legislatura no tuvo la intención de darle un significado limitado al término general aquí usado, porque “los miembros de la enumeración, si bien específicos, son esencialmente diversos en su carác-ter”. (Sutherland, supra, pág. 404). Dicha teoría está pre-dicada en una supuesta inhabilidad de encontrar un idem genus en el cual encajen todos los artículos a los cuales el inciso 27 les impone arbitrio. No estamos de acuerdo. • Re-conocemos que algunos de estos artículos podrían usarse en una oficina o edificio público más bien que en el hogar. Pero todos ellos son artefactos mecánicos operados por energía para la comodidad o gustos humanos. El gemís, aunque am-*924plio, existe ;(12) y los artículos enumerados específicamente— y otros no enumerados allí — caen dentro de él. Esta ex-cepción a la regla de ejusdem generis por tanto no es de aplicación a este caso.(13)
El presente caso fácilmente cumple con el tercer requi-sito(14) Las palabras específicas — abanicos eléctricos, venti-ladores, neveras y estufas — no cubren todos los artículos “de la clase designados por la enumeración”. Por el con-trario, como fiemos visto, un número de otros artículos si-milares caen dentro de la misma clase. Las palabras gene-rales — aparatos automáticos movidos por gas fluido o elec-*925trieidad — tienen nna función que desempeñar: el cubrir otros objetos de la misma clase no expresamente mencionados en el estatuto. Por tanto, no hay base para darles un signifi-cado distinto e ilimitado.
El cuarto requisito no necesita discusión. Aquí la frase es indudablemente una frase general que sigue a una enu-meración específica. (15) La única cuestión es si la frase tiene un significado amplio o limitado. Y eso depende primaria-mente de nuestra conclusión en cuanto a si se han cumplido los otros cuatro requisitos de ejusdem, generis.
Nos damos entera cuenta que el quinto requisito es de suma importancia. Toda la ciencia sobre ejusdem generis carece de ‘significación si el estatuto contiene la manifesta-ción clara de una intención contraria. Como otras reglas de interpretación estatutaria ejusdem generis es sólo una ayuda. (16) “Si, al considerar el contexto y los propósitos que se trató de realizar y de la ley en conjunto, surge adecua-damente que las palabras generales no se usaron en el sen-tido limitado sugerido por la. regla, debemos dar efecto a la conclusión brindada por el punto de vista más amplio con el fin de que no fracase la voluntad de la Legislatura.” (Helvering v. Stockholms etc. Bank, 293 U.S. 84, 88, 89, citado en 2 Sutherland, supra, pág. 409). Además, “la regla de ejusdem gene.ris no se aplicará si resulta en una interpreta-ción inconsistente con la historia legislativa del estatuto, con otras reglas de interpretación predominantes, o con los es-tatutos en pari materia.” (Sutherland, supra, págs. 410-12).
Pero aquí (a) el lenguaje de nuestra Ley, (6) la posición de las palabras generales en el estatuto, (c) el título, (d) la historia legislativa y (e) estatutos en pari materia no de-muestran una intención contraria. Más bien todos ellos con-*926tienen postes indicadores señalando en dirección de 'ejusdem generis y refuerzan sn aplicación en este caso.
Primero, cojamos (a) el lenguaje del inciso 27 y (b) la posición de la frase general allí expuesta. Leyendo el in-ciso 27 para determinar como mejor podamos la intención legislativa, encontramos dificultad en evadir la conclusión de que “aparatos automáticos movidos por gas fluido o electri-cidad” — que inmediatamente siguen al final de la lista espe-cífica de artículos, “abanicos o ventiladores eléctricos y ne-veras y estufas eléctricas o de gas fluido” — no es otra cosa que una frase para incluir todos los artículos de naturaleza similar no enumerados específicamente (clean-up phrase). Los abanicos, neveras y estufas son comodidades domésticas compradas por precios comparativamente bajos; nadie posi-blemente los pondría en la misma clase que maquinaria industrial gigantesca y costosa tales como las prensas rotati-vas y las tremendas turbinas, que constituyen virtualmente plantas por sí mismas. Sencillamente no podemos concebir que una persona corriente — leyendo la referida frase general en su contexto de artículos específicamente enumerados —concluya que ella cubre tanto a una prensa rotativa como a artículos domésticos. (17)
Y si bien no deseamos hacer hincapié en cuestiones de forma, la Legislatura no hizo insinuación o advertencia de que la frase general “aparatos automáticos movidos por gas fluido o electricidad” era una clasificación separada — y am-plia en demasía — de la misma sin relación alguna a la lista detallada de artículos que inmediatamente la precedían. Qui-zás esto se hubiera llevado a cabo haciéndola constar aparte de los otros artículos allí enumerados incluyéndola' entre puntos y comas; o mejor aún, poniéndola en su propio in-*927ciso separado. (18) Por el contrario, se insertó al final del in-ciso 27 y se separó de los artículos específicos sólo por nna coma. Esta es la manera casi universal en qne palabras ge-nerales son puestas en una ley cuando la Legislatura quiere decir que tales palabras participarán del significado limitado de palabras específicas anteriores. Por tanto parece irresistible la conclusión que nuestra Legislatura estaba usando lenguaje de la manera en que la experiencia y la gramática nos han enseñado que ha sido empleado por otros cuerpos legislativos. (19)
Pasemos seguidamente a (c) — el título de la ley. No hay regla que exija que cada inciso de una Ley contributiva deba tener un título adecuado o aun cualquier título. Pero nues-tra Legislatura ha elegido ponerle títulos a los incisos de la sección 16. Y “si la ley fuese dudosa, en algún sentido su interpretación quedaría asistida por los términos de su tí-tulo . . .”.(20) Desde el 1931, cuando se insertó por primera vez la frase general aquí envuelta en el inciso 27 mediante la Lejr núm. 83 de 1931, hasta 1942, el título de este inciso leía sustancialmente según constaba en la referida Ley núm. 83 que dice, “abanicos y ventiladores eléctricos, neveras y • *928estufas eléctricas o de gas fluido” — ni una palabra sobre “aparatos automáticos movidos por gas-fluido o electrici-dad”. Todavía hay otra indicación de que las palabras ge-nerales eran una frase para incluir todos los artículos de una naturaleza similar, y no se tuvo la intención de que in-cluyeran plantas enteras de energía o de impresión — valora-das en cientos de miles de dólares — no mencionadas especí-ficamente allí. (21)
De igual manera (d) — la historia legislativa del inciso 27, tanto en cuanto a su cuerpo como en cuanto a su título, no le hace mucho favor al Tesorero. Este inciso empezó a regir como el inciso 41 de la sección 16 en la ley de 1925 (Ley núm. 85, pág. 585). Imponía un arbitrio de 7 por ciento solamente a los abanicos o ventiladores eléctricos; e incluía en su. título solamente abanicos y ventiladores eléc-tricos. Por la Ley núm. 17 de 1927 (Leyes de Puerto Rico, 1927, Segunda Sesión Extraordinaria, pág. 459) el número del inciso se le cambió al número 27 y se impuso contribu-ción tanto a “la introducción” como a la venta o uso. La Ley núm. 83 de 1931, a los fines de este caso, puso el inciso *92927 sustaneialmente en la forma qne hoy tiene. El tipo de contribución fue aumentado al 10 por ciento y a los sucesos tributables se les añadió la fabricación. Pero los cambios im-portantes, a los fines del presente caso, fue que las “neveras y estufas eléctricas o de gas fluido” fueron añadidas a los “abanicos o ventiladores eléctricos”, que ya estaban suje-tos a contribución; y al final de la misma lista así aumen-tada, aparecía por primera vez la frase general, “aparatos automáticos movidos por gas fluido o electricidad”. El tí-tulo del inciso 27 se amplió para incluir las neveras y las estufas; pero el título continuó significativamente silencioso —esto continuó, como hemos visto, hasta el 1942 — en cuanto a la frase general añadida al inciso por dicha ley.
Por la Ley núm. 108, Leyes de Puerto Eico, 1936 (pág. 567), la Legislatura enmendó el inciso 27 para que proveyera un arbitrio de 10 por ciento sobre todas las partes y acce-sorios para los artículos aquí enumerados. Además, cambió la posición de la frase general “aparatos automáticos movi-dos por gas fluido o electricidad”.(22) Esta frase se transfirió de su posición anterior al final de la lista detallada, y se puso en mitad de la lista, que entonces leía: “Sobre todo abanico o ventilador eléctrico, aparatos automáticos movidos por gas fluido o electricidad, neveras y estufas de todas cla-ses, y sobre toda parte o accesorios para los artículos aquí enumerados . . . ”.
Es difícil determinar el significado, si alguno tiene, de esta curiosa actuación de la Legislatura al trasponer la frase general. De cualquier manera, si bien reconocemos que la frase general casi siempre se encuentra al final de.la lista de artículos específicos — Sutherland, supra, dice a la pág. 395, que las palabras generales “siguen” las palabras específicas —es difícil creer que por este cambio casual y único en el orden de los artículos enumerados en el inciso 27, la Legis-*930latura tuvo la intención de dar el paso radical de revocarse a sí misma completamente en cuanto a todo lo que había ocurrido anteriormente y darle a esa misma frase general . — que antes había usado siempre en el sentido limitado de ejusdem generis — un significado nuevo, amplio e ilimitado. Este dilema pudo simplemente haber sido producto de un descuido tipográfico en alguna etapa del proceso legislativo. Pero no puede negarse que la Legislatura efectuó el cambio; por tanto-, nuestro deber es, si podemos, encontrar algún significado en ello. La más plausible conclusión a que pode-mos llegar bajo todas las circunstancias es que a lo sumo la Legislatura tuvo en mente que la frase general era la cu-bierta apropiada para artículos de la misma naturaleza como aquéllos que ahora la preceden en el estatuto — “abanicos eléctricos o ventiladores ’ ’; pero que ya no deseaba que cum-pliera este propósito — quizás creyéndola inadecuada para ello — en cuanto a neveras y estufas, algunas de las cuales no son movidas por gas fluido- o- electricidad. Puede o no puede continuar incluyendo artículos de la misma clase como neveras y estufas. Esta cuestión no está ante nos y la de-jamos sin resolver. Sólo resolvemos que al intercalarla en mitad de la lista después de abanicos eléctricos o ventilado-res por sí solo no le dió con esto un nuevo significado- sufi-cientemente amplio para incluir una rotativa.
El cambio- en el título efectuado por la Ley núm. 108 sostiene este punto de vista. La Legislatura cuidadosamente insertó “partes y accesorios” en el título. Pero éste, como hemos visto, nunca contuvo una palabra sobre “aparatos automáticos movidos por gas fluido o electricidad” hasta 1942, que fué después de ocurrir el alegado suceso tributable aquí envuelto y después de surgir esta controversia. Y como se notará más adelante, no obstante esta enmienda de 1936, la posición del Tesorero, asumida originalmente en 1931, de que la frase general tenía un significado limitado, tanto en interpretaciones administrativas como- en su reglamento for*931mal, permaneció inalterada durante seis años más, en los cuales los contribuyentes continuaron realizando transaccio-nes comerciales descansando en la misma.
En dos palabras la historia legislativa del inciso 27 (23) tiene/ una cualidad algo negativa. No le da ningún apoyo específico a la posición del Ilustrado. Pero tampoco propor-ciona- fundamento alguno para concluir que todos los otros faetores aquí indicados, que abrumadoramente señalan la aplicación de ejusdem generis, fian sido vencidos por esta historia legislativa.
Examinaremos finalmente.la última de las guías arriba indicadas para determinar si la Legislatura tuvo una clara intención contra la aplicación de ejusdem, generis — (e), es-tatutos en par i materia. La única ley que hemos encontrado que tiene alguna relación con este problema es otro inciso de la sección 16 de la Ley de Eentas Internas. (24) Empezó como el inciso 31; por la Ley núm. 17 de 1927 (pág. 459) se con-virtió en el inciso 19; y en la Ley núm. 83 de 1931 (pág. 505) se enmendó para proveer un arbitrio al mismo tipo del 10 por ciento “Sobre todo aparato eléctrico o de gas flúido *932para iluminación o calefacción, incluyendo aparatos para alumbrado e iluminación interior o exterior de casas, edifi-cios, y vehículos, y partes -y accesorios para los mis-mos . . .”.(25)
Pero ¿por qué razón insertar tal párrafo en la ley de Rentas Internas mediante la Ley núm. 83 si la misma Ley núm. 83 enmendaba el inciso 27 para que incluyera la frase general “aparatos automáticos movidos por gas flúido o elec-tricidadla que, según el Tesorero, era tan amplia e ilimi-tada que los artículos tributados por el inciso 19 ya estaban incluidos dentro de la fraseología general de la enmienda ál inciso 27? Obviamente, la Legislatura tuvo la intención de que la frase general del inciso 27 tuviera solamente el sig-nificado limitado dictado por ejtosdem generis; y aparente-mente creyendo que los aparatos eléctricos o de gas para el alumbrado o la calefacción no caían dentro del genus del in-ciso 27, según quedó enmendado por la Ley núm. 83, dis-puso en un inciso separado de la Ley núm. 83 — inciso 19— la tributación para ellos al mismo tipo del 10 por ciento. La Legislatura, en síntesis, encontró necesario proveer en un inciso separado la tributación de artículos — al mismo tipo— que ya estarían cubiertos por el inciso 27 si le diéramos a éste el alcance amplio e ilimitado que alega el Tesorero. (26)
*933Convenir con el Tesorero en este caso nos obligaría por tanto a resolver qne nn inciso de la Ley de Rentas Internas qne se aprobó al mismo tiempo qne los “aparatos automá-ticos movidos por gas finido y electricidad” aparecieron por primera vez en el inciso 27, era superfino porque los artícu-los allí tributados ya habían sido incluidos dentro de la fra-seología general — e ilimitada — del inciso 27. Pero debemos leer los incisos conjuntamente y darle a cada uno, de ser posible, algún significado. Por tanto escasamente podemos resolver que un inciso en pari materia con el inciso 27 nie-gue la conclusión de que 'ejusdem generis se aplica aquí y señala en su lugar la.clara intención de parte de la Legis-latura hacia lo contrario.
Alejándonos de los requisitos de ejusdem generis según se aplican al estatuto ante nos, encontramos que tres casos recientes de esta corte, aun cuando no exactamente iguales, prestan apoyo a la conclusión a que hemos llegado. Todos tratan del inciso 8 de la sección 16 de la Ley de Rentas In-ternas, según fue enmendado por la Ley núm. 108 de 1936, que disponía un arbitrio “Sobre todo vehículo y aparato movido por propia impulsión, tales como automóviles, auto-vagones, camiones, locomotoras, tractores, autos de arrastre, motocicletas (sea cual fuere el nombre con que se conocie-ren) incluyendo chassis, motores, cuerpos de autos sin motor, tanques, baterías, lanchas, tengan o no puestos los mo-tores . . . ”.
Resolvimos en dichos casos que (1) un remolcador no estaba sujeto a contribución por el inciso 8 porque no cae dentro del alcance de ninguno de los artículos enumerados (Bull Insular Line v. Sancho Bonet, Tesorero, 53 D.P.R. 865); (2) un aeroplano no estaba sujeto a contribución por-que no cae dentro del término general “vehículos” según se emplea en dicho inciso (Serrallés v. Sancho Bonet, 55 D.P.R. 96); y (3) un yate no estaba sujeto a contribución bajo la *934calificación de “lanchas” contenida en dicho inciso (Serrallés v. Sancho Bonet, Tesorero, 57 D.P.R. 779).
En dichos casos se pndo muy bien traer el argumento de que había una frase general en el inciso 8 — “vehículo y apa-rato movido por propia impulsión” — que ponía en juego- la regla de ejusdem generis, no obstante el hecho de que la frase general precedía más bien que seguía a la enumeración; que esto estaba robustecido por el uso de las palabras “tales como” después de la frase general, iMieando que la enume-ración era sólo demostrativa y no completa, dando margen a que otros artículos similares cayeran bajo la frase general (Cf. Tugwell v. Corte de Distrito, 64 D.P.R. 220); y final-mente que un remolcador, un yate y un aeroplano, son todos vehículos movidos por propia impulsión de la misma clase general que aquéllos enumerados expresamente. Pero dicho argumento no prevaleció en dichos casos. Esto es particu-larmente significativo en el segundo caso, que resolvió que un aeroplano no es un “vehículo movido por propia impul-sión” “tales como” automóviles, camiones, locomotoras, o lanchas, a pesar del hecho de que todos ellos, incluyendo los aeroplanos, constituyen facilidades de transportación. Esta corte dijo en dicho caso a la pág. 101: “ . . . aunque es ver-dad que las palabras específicas usadas por el legislador para concretar su pensamiento no preceden si que siguen a las ge-nerales(27) es cierto que la lectura de la ley produce una im-presión tan fuerte en el sentido de estar limitada a los ve-hículos terrestres, que sólo forzando la imaginación podrían comprenderse en ella los aeroplanos.”
Los tres casos citados en efecto resuelven que si la Legis-latura elige especificar en una lista los artículos sujetos a *935contribución, manifiesta su propósito de referirse a dichos artículos específicos, y a ningunos otros; en sn consecuen-cia, que artículos disimilares, aunque del mismo carácter general, no caen dentro de aquéllos enumerados expresamente —un remolcador o un yate no está sujeto a contribución como una lancha. Y, lo más importante para nosotros aquí, es que aun la frase general usada en tal estatuto no incluiría artículos no enumerados expresamente en el mismo, a pesar del hecho de que los artículos en cuestión caen dentro de la misma clasificación — un aeroplano no está sujeto a contri-bución como vehículo de propia impulsión.
Es innecesario ir tan lejos en este caso. Aquí le damos a las palabras generales de nuestra ley un significado am-plio; como hemos visto, operan para incluir muchos otros artículos que, aunque no enumerados allí específicamente, son de naturaleza similar a los enumerados. Sólo resolvemos que una rotativa. no es la misma clase de artículo que un abanico eléctrico — seguramente, una vez que concluyamos que es de aplicación ejusdem generis, nó puede haber con-troversia' con dicha conclusión. Resolver que la Legislatura pensó que ellos estaban comprendidos en la misma clase de -mercancía sería en verdad “forzar la imaginación”. El in-ciso 2.7 se dirigió a la imposición de contribuciones sobre' comodidades modernas, y no a plantas completas de energía o de prensa. Y encontramos que es mucho más fácil llegar a este resultado que a la conclusión de esta corte de que un aeroplano no estaba incluido dentro de la frase “vehículos y aparatos de propia impulsión” que se encuentra en el inciso 8.
Queda por discutir otro importante factor — las interpretaciones administrativas y los reglamentos relacionados con el inciso 27. Hemos concluido que hay una sólida razón para creer que la Legislatura tuvo en mente incluir dentro de la frase general usada en el inciso 27 sólo los artículos del mismo grupo o clase que aquéllos expresamente enumerados *936allí, y no otros artículos de una clase diferente y superior, tales como una rotativa. Sin embargo; reconocemos que el asunto no está libre de dificultad. La cuestión es una razo-nablemente cerrada, y cuando la frase general se insertó por primera vez en el estatuto por la Ley núm. 83 de 1931, quizá nadie hubiera criticado al entonces Tesorero si hubiera asu-mido administrativamente o por reglamento la posición de que maquinaria industrial pesada estaba comprendida den-tro de la frase general. Por lo menos entonces los contri-buyentes hubieran sido advertidos de antemano y el asunto sin duda se hubiera resuelto en las cortes o en ía Legisla-tura en una fecha razonablemente temprana. Por el contra-rio, los anteriores Tesoreros adoptaron una práctica admi-nistrativa al efecto de que tal maquinaria estaba compren-dida sólo por el arbitrio general sobre el uso montante al 2 por ciento, provisto en la sección 16 a, y actuaron de con-formidad durante muchos años.(28)
Además de la práctica administrativa en casos específi-cos, encontramos que el Tesorero asumió la misma posición como proposición general. El 24 de julio de 1931, inmedia-tamente después de entrar en vigor la Ley núm. 83 de 1931 —que insertó en el inciso-27 la frase “aparatos automáticos movidos por gas flúido o electricidad” — el Tesorero pro-mulgó un Reglamento de conformidad con dicha ley. La sec-ción 8 del Reglamento enumera 42 artículos. Ciertamente el Tesorero no tenía noción de que podía incluir en dicho in-ciso tales artículos como una rotativa; sólo enumeró efectos *937típicos de uso doméstico tales como los que hemos ya des-crito.
Pero lo más significativo de todo es la sección 9 del Re-glamento que dice como sigue:
“Sección 9. — Definición de Incisos de la Sección M. — Para los efectos del cobro y pago de los impuestos se definen los siguientes in-cisos, y la manera de pagar los impuestos, como sigue:
“27. Abanicos y ventiladores, neveras y estufas eléctricas o de gas finido. — Se entenderá por abanicos y ventiladores eléctricos o de gas flúido, neveras y estufas eléctricas o de gas fluido, todos aquellos ar-tículos que con cualquier nombre se introduzcan, vendan o usen como tales.
“Dentro de la clasificación de aparatos automáticos movidos por gas fluido o electricidad a que se hace referencia en la Ley estarán com-prendidos todos los aparatos automáticos conocidos como tales y entre ellos las máquinas de lavar, planchar y ‘vacuum cleaners’.”
Ésta era una interpretación administrativa contemporá-nea expuesta en un reglamento formal por el funcionario encargado de la ejecución de leyes contributivas, que su ofi-cina tradicionalmente prepara para la aprobación de la Le-gislatura. Dicho reglamento, hasta donde sabemos, nunca ha sido cambiado. De él resulta diáfanamente claro que el Departamento de Tesorería por muchos años consistente-mente asumió la posición de que los “aparatos” compren-didos por el inciso 27 sólo pertenecen a la naturaleza domés-tica.
Cuando un estatuto es claro, ningún contribuyente puede refugiarse en la interpretación administrativa o en un regla-mento en contrario. Pero la incertidumbre se esconde de-trás de muchas palabras y frases, especialmente aquéllas usadas en legislación contributiva complicada. Por tanto lá Legislatura ha conferido al Tesorero el deber y el poder de promulgar reglamentos que tienen fuerza de ley. Y está bien establecido que una interpretación y/o reglamento con-sistentes y contemporáneas sobre una cuestión cerrada, de la *938cual dependen durante un número de años todos los intere-sados, disipa las dudas que de otro modo surgirían en cuanto al significado del estatuto, con el corolario de que tanto el gobierno como el contribuyente están obligados por él (Pyramid Products, Inc. v. Buscaglia, Tesorero, ante, pág. 828; Brewster v. Gage, 280 U. S. 327, 336; White v. Winchester Club, 315 U.S. 32, 41; Bowie v. Buscaglia, 63 D.P.R. 546, 556, escolio 5; Meléndez v. Registrador, 63 D.P.R. 1023, 1031; Liggett & Myers Tobacco Co. v. Buscaglia, 64 D.P.R. 78; 1 Mertens, Law of Federal Income Taxation, sección 3.20). La fuerza de esta teoría se aumenta en una situación donde como en este caso la Legislatura reenacta el estatuto sin cambio sustancial alguno después de tener conocimiento de dicha práctica administrativa o reglamento (Pyramid Products, Inc. v. Buscaglia, Tes., supra; Commissioner of Internal Revenue v. Wheeler, et al._U. S_, escolio 10, resuelto el 26 de marzo de 1945)-.
Ya hemos indicado nuestro punto de vista, como cuestión de interpretación estatutaria, de que la fraseología general del inciso 27 no incluye una rotativa. Pero si aun subsistiera alguna dudaren nuestra mente, estaríamos obligados a des-cartarla en virtud de la práctica administrativa ininterrum-pida y el reglamento al mismo efecto durante once años; esto último destruye definitivamente la posición del Tesorero en este caso. Por tanto resolvemos que la maquinaria aquí envuelta no está sujeta a la contribución del 10 por ciento sobre el uso de la misma provista en el inciso 27 de la sec-ción 16, si bien, por razones que se indicarán en IV, infra, sí está sujeta a la contribución del 2 por ciento sobre el uso dispuesta por la sección 16 a. (29)
*939IV
En su opinión original y sentencia, la corte de distrito resolvió que la sección 16 a de la Ley de Rentas Internas, que proveía una contribución del 2 por ciento sobre el uso, era de aplicación a los artículos traídos a Puerto Rico por el Ilustrado, incluyendo las prensas, linotipias, papel, tinta, plomo, matrices, etc. Dicta seeción(30) dice en parte como sigue: “Se impondrá y cobrará, por una sola vez sobre todos los artículos comprendidos en la sección 62 de esta Ley, una contribución de dos (2%) por ciento ad valorem... cuando dichos artículos sean fabricados, producidos o introducidos en Puerto Rico para uso o consumo doméstico sin fines comerciales . . . ”.(31)
El Ilustrado señala como error esta resolución de la corte de distrito, por el fundamento de que trajo todos los artícu-los aquí envueltos a Puerto Rico para fines comerciales, vg., para utilizarlos en la publicación, diseminación y venta de sus diarios y revista. Sin embargo, convenir con el Ilustrado nos obligaría a perder de vista el propósito de las secciones 62 y 16 a. Después de aprobarse en 1925 la Ley de Rentas Internas, inmediatamente se hizo obvio que la Legislatura había dejado una seria laguna en el estatuto. La sección 16 imponía arbitrios a ciertos tipos sobre la venta o uso en Puerto Rico de varios artículos, todos mayores del 2 por ciento. Para todos los artículos no comprendidos en la sec-ción 16 que eran objeto del comercio, la sección 62 disponía un arbitrio general del 2 por ciento — pero sólo sobre las ventas de los mismos en Puerto Rico. Por tanto se podría *940evadir fácilmente el arbitrio del 2 por ciento sobre las ven-tas provisto por la sección 62, comprando artículos fuera de Puerto Eico para usarse en Puerto Eico. Por la Ley núm. 17 de 1927, la Legislatura eliminó esta laguna en el estatuto, aprobando la sección 16 a que disponía un arbitrio general del 2 por ciento sobre el uso para complementar el arbitrio general del 2 por ciento sobre las ventas de la sección 62. Se tuvo en mente que las secciones 62 y 16 a proveyeran entre las dos un arbitrio sobre ventas y uso — impuesto sólo una vez al mismo artículo — del 2 por ciento sobre artículos cuya venta o uso en Puerto Eico no estuviera sujeto expre-samente a una contribución mayor bajo la sección 16.
Cuando las secciones 16, 62 y 16 a son leídas conjunta-mente teniendo en mente esta raigambre, (32) es claro que la frase “sin fines comerciales” no tiene el significado limitado que pretende el Ilustrado que le demos. Por tanto no esta-mos conformes eñ que la sección 16 o. fué solamente desig-nada para imponer contribución a los consumidores que compraban artículos fuera de Puerto Eico para sus necesi-dades personales y uso aquí. La frase “uso doméstico” sig-nificaba, en este estatuto, uso dentro de Puerto Eico más bien que en un bogar.(33) Y de igual manera la frase “sin fines comerciales” significaba que el artículo no estaba com-prendido por esta sección solamente en caso de qué siguiera los cauces del negocio; es decir, venta en Puerto Eico. Esto parecería evidente del hecho de que si se trajeran artículos aquí para “fines comerciales” — entiéndase para revenderlos —el arbitrio del 2 por ciento sobre la-venta provisto en la *941sección 62 sería impuesto sobre la venta. Visualizando esto, la Legislatura tuvo por intención mediante la sección 16 a proveer nn arbitrio sobre el nso para todos los artículos no tributados por la sección 16 traídos a Puerto Rico y usados o consumidos aquí sin que ocurriera una venta del mismo en esta jurisdicción. Pero nunca tuvo la intención de conceder inmunidad del arbitrio del 2 por ciento sobre el uso pres-crito por la sección 16 a a aquéllos que importaban artículos para usarse y consumirse en sus negocios que, de haberse comprado en Puerto Rico, -hubieran estado sujetos al arbi-trio del 2 por ciento sobre las ventas comprendidas en la sec-ción 62. Por lo menos, en ausencia de una específica dispo-sición naandatoria a ese efecto, no podemos resolver que la Legislatura deliberadamente tuvo el propósito mediante la sección 16 a de perpetuar uno de los discrímenes contra un comprador en el mercado local a favor de nn comprador fuera de Puerto Rico — cada uno comprando para nso en Puerto Rico — discrimen que se reconoce fue uno de los pro-pósitos eliminar al redactarse dicha sección. (34) No podemos resolver que la corte de distrito cometió error al aplicar la sección 16 a a los artículos en cuestión.
V
En reconsideración la corte de distrito modificó en cuanto a un punto, la fase de su sentencia que acabamos de discutir. Resolvió que la tinta y el papel traídos a Puerto Rico por el Ilustrado no eran tributables bajo la sección 16 a.' *942La corte inferior concluyó que el inciso 11 de la sección 83 de la Ley de Eentas Internas es aplicable a estos artículos. Dicho inciso dispone la exención sobre “La venta, uso o con-sumo de artículos importados o fabricados en el país que se utilicen como envases o en la presentación o preparación de productos destinados para la venta o para la exportación, siempre que los citados artículos pasen con el producto a poder del comprador. ”(35)
• La teoría de la corte de distrito fue que el papel y la tinta son usados en la preparación y presentación para la venta de los diarios y la revista, y qne dicho papel y tinta pasan con la publicación a la posesión de los compradores; por tanto resolvió que el arbitrio del 2 por ciento sobre el uso que de otra manera habría que pagarse bajo la sección 16 a no es aplicable al papel y a la tinta en virtud del in-ciso 11 de la sección 83.
No podemos convenir con esta conclusión de la corte inferior. En su opinión en reconsideración la corte de dis-trito, aplicando la doctrina de ejusdem generis al inciso 11, reconoció que: “De la lectura del inciso 11 que estudiamos se colige fácilmente que el término específico, predominante, es el vocablo envases, de conocido significado, y las palabras ‘presentación’ y ‘preparación’, son las de significado más amplio. Por consiguiente éstas hay que relacionarlas con aquél y entender por ellas que su significado no puede ser otro que el de trasmitir la idea que aquél expresa.” Bajo dicho razonamiento, sólo tales cosas como etiquetas, papel de envolver, y varios artículos decorativos, además de los envases, estarían por tanto comprendidos en el inciso 11. Pero la corte de distrito no siguió su propio razonamiento. Por el contrario, sólo llegó a esta resolución mediante lo que nos parece ser un non sequitu-r, que el papel y la tinta son •usados para preparar las publicaciones aquí envueltas y pasan con ellas al comprador.
*943Por el propio enfoque del juez de distrito de ejusd'em generis, creemos que la exención contenida en el inciso 11 para artíenlos nsados en la presentación y preparación de productos se ideó para que comprendiera sólo los productos que necesitaban envases u otros artículos para hacerlos ven-dibles y que, aun cuando continuaban hasta cierto punto in-determinado a ser identificables separadamente del producto principal que se vendía, eso no obstante acompañaba el pro-ducto hasta el comprador. Véase Puerto Rico Paper Bag Co. v. Sancho, Tes., 53 D.P.R. 776.
Es innecesario determinar aquí si el inciso 11 se aplica si el envase u otro artículo similar, como en la venta de leche y bebidas gaseosas, de una u otra manera retorna al vendedor para ser usado de nuevo, después de haber pasado a la posesión o poder (36) del comprador y el producto principal vendido ha sido sacado o consumido. Pero el hecho de que en otros casos tal problema muy bien puede surgir, ro-bustece el punto de que el inciso 11 contempla una exención para un artículo subsidiario que estimula la venta que por lo menos retiene hasta este punto su propia identidad, más bien que' una exención para materia prima como papel y tinta que constituyen la esencia de un periódico y que no retienen identidad propia fuera de la publicación como tal.
“Pasar con” el producto no es lo mismo que convertirse en una parte material del producto terminado. En esta úl-tima situación el material .va a formar parte más bien que acompañar al producto terminado. Para ir con el producto, el artículo subsidiario debe ser reconocible separadamente y retener hasta cierto punto su propia identidad más bien que fundirse en el artículo principal. Si es que vamos a dar al lenguaje ordinario su significado claro, no podemos decir que el papel y la tinta pasan con el periódico a la posesión del comprador. Por el contrario, los artículos comerciales *944conocidos como papel y tinta desaparecen completamente como tales enando se usan en la impresión de un periódico. Y si es necesario algo más, hemos visto que una exención de contribuciones debe otorgarse inequívocamente. (Yéase I, supra). No podemos resolver que esto sea cierto aquí.
Tampoco podemos seguir a la corte de distrito en su ra-zonamiento de que la intención de la Legislatura para incluir el papel y la tinta aquí envueltos bajo el inciso 11 puede captarse de las disposiciones del inciso 9 de la sección 83 eximiendo a los periódicos de los arbitrios prescritos por la Ley de Eentas Internas. La corte de distrito resolvió en su sentencia original que sólo el producto terminado, y no la materia prima o la maquinaria usada para publicar periódi-cos, estaba comprendido dentro del inciso 9. Dicha resolu-ción no fué alterada en reconsideración y ya la hemos apro-bado. Véase I, supra. Si acaso, el inciso 9 parece por tanto que opera en dirección contraria: el inciso 9, hablando es-pecíficamente de publicaciones, establece una exención limi-tada y rígida; como consecuencia, ningún otro inciso, que no hable directamente de este asunto, puede interpretarse razonablemente como que amplía dicha exención, particular-mente si su lenguaje debe ser forzado fuera de su significado ordinario para llegar a ese fin. Convenimos con el Tesorero de que la corte inferior cometió error al resolver que el papel y la tinta usados por el Ilustrado para la impresión de sus periódicos estaban exentos del arbitrio sobre el uso comprendido en la sección 16 a debido al inciso 11 de la sec-ción 83. (37)
*945VI
Nuestra resolución al efecto de que una rotativa traída a Puerto Rico y usada aquí era tributadle al 2 por ciento bajo la sección 16 a en vez del 10 por ciento bajo el inciso 27 de la sección 16 (Véanse III y IV, supra) no resuelve el problema envuelto en la malograda compra por el Ilustrado de otra prensa valorada aproximadamente en $50,000. Aquí el Ilustrado afirma que no se debe ningún arbitrio aun de conformidad con la sección 16 a porque nunca usó esta prensa en Puerto Rico.
El director del Ilustrado declaró que ordenó una prensa Hoe con miras a usarla para publicar el “Puerto Rico Ilus-trado” al estilo de la revista “Life”. Ésta se entregó en enero de 1936. La casa Hoe envió aquí expertos para ayu-dar al montaje y a su funcionamiento. Pero pronto se des-cubrió que esta prensa no rendiría la labor para la cual se ordenó. La casa Hoe envió más expertos, quienes hicieron diversos experimentos, incluyendo el uso de diferente plomo y papel, pero infructuosamente. El director del Ilustrado entonces hizo varios viajes a los Estados Unidos visitando otras casas editoras que se confrontaban con problemas si-milares. Uomo resultado de estas visitas, por ciertas razo-nes técnicas que no vienen al caso enumerar ahora, concluyó que la prensa Hoe no cumplía con las especificaciones de la orden, y que no era apropiada para los fines para los que se ordenó.
El director del Ilustrado también declaró en cuanto: al convenio que hubo para la entrega de esta prensa. Declaró *946que “de acuerdo con los contratos que hacen las empresas de periódicos y revistas con las firmas que venden las pren-sas, la máquina nunca pasa a poder (38) del periódico o revista hasta tanto es aceptada y da un producto satisfactorio al comprador”; que esta prensa Hoe se ordenó “sujeta a la aprobación nuestra, que rindiera el producto que ellos en su contrato decían”; que por no pasar las pruebas “la má-quina nunca fue aceptada por nosotros”; que esta prensa nunca produjo una sola copia de “Puerto Rico Ilustrado”; que mientras estuvo aquí nunca se “usó’’ excepción hecha de la prueba que se le hizo a ver si se podía aceptar; y que la casa Hoe convino en que se le devolviera, por- lo cual se le envió otra vez a los Estados Unidos.
La corte de distrito dió crédito al anterior testimonio. El Tesorero no ofreció testimonio en contrario. Las conclu-siones de hecho de la corte de distrito están ampliamente sostenidas por la prueba, y no estamos por tanto en libertad de rechazarlas. (39) El Procurador General, sin embargo, pone todos estos hechos a un lado y descansa en la escueta con-tención legal, para citar de su alegato, de que “El acto de la introducción del artículo tributable es lo que impone la obligación de pagar el tributo. Tampoco existe en la Ley de Rentas Internas disposición aguna que obligue al Teso-rero de Puerto Rico a devolver los arbitrios cobrados por la introducción de algún artículo gravado por la referida ley, si dicho artículo es devuelto posteriormente por la persona que lo introduce.”
*947El Procurador General levanta una seria cuestión que lia sido debatida en esta jurisdicción pero nunca resuelta con-cretamente — ¿ tigne poder la Legislatura de Puerto Pico para imponer arbitrios a la mera introducción de artículos en Puerto Pico? (Cf. West India Oil Co. v. Domenech, 311 U. S. 20; Pyramid Products, Inc. v. Buscaglia, Tesorero, supra; The Hoover & Allison Co. v. Evatt,_U. S_, resuelto el 9 de abril de 1945). El Procurador General se limita al pá-rrafo citado. No cita estatuto o casos. Pero aun si el Pro-curador General hubiera argumentado su caso en detalle, es nuestra creencia que el presente caso no requiere que deci-damos tan importante cuestión.
Para resolver este caso es suficiente declarar que creemos que la Legislatura nunca tuvo la intención de que la sección 16 a se aplicara a las circunstancias aquí presentes. Como hemos visto, las ventas en Puerto Rico fueron tributadas por la sección 62; y la sección 16 a, para complementarla, cubría los casos donde la compra tenía lugar fuera de Puerto Rico para usarse aquí. Pero eso- tiene que haber querido decir que si el comprador podía probar que el propósito para el cual se trajeron los artículos a la Isla — para usarse en Puerto Rico — se frustraba, no era de aplicación la sección 16 a. No estamos considerando en este caso la cuestión de si la Le-gislatura tiene el poder de imponer arbitrios sobre el mero acto de introducción. Sólo resolvemos que la Legislatura no contempló bajo los términos de la sección 16 a ejercitar tal poder; expresamente dispuso un arbitrio sobre los artículos solamente si eran “fabricados, producidos o introducidos en Puerto Rico para el uso o consumo doméstico”,(40) (Bastar-dillas nuestras).
*948De la conclusión a que hemos llegado en cnanto a la sec-ción 16 a, es obvio que no ocurrió aquí ningún suceso tribu-table. Dicha prensa nunca se compró por el Ilustrado. Me-ramente se le entregó a prueba; y nunca se uso aquí.(41) Resolver que esta transacción era tributable bajo la sección 16 a sería decidir que la Legislatura tuvo la intención de que cada vez que un comerciante local — o un individuo para uso personal — recibía sujeto a prueba una gran cantidad de artícu-los que no estuvieran de acuerdo-con las especificaciones de la orden, trayendo como resultado su rechazo, y devolución, el supuesto comprador local estaría obligado a pagar arbi-trios sobre los mismos. Y si hubiera una serie de embarques y rechazos bajo una sola orden, se debería pagar el arbitrio en cada ocasión, de conformidad con esta teoría.
Los resultados contributivos contemplados en el párrafo precedente podrían alcanzarse solamente si la Legislatura tratara de disponer que la introducción sin más fuera tribu-table. Habrá tiempo de sobra para considerar el alegado poder de la Legislatura para aprobar tal estatuto cuando' un caso en que esta cuestión esté envuelta llegue ante nos. Aquí sólo nos concierne la sección 16 a, que provee la tributación solamente en caso de introducción más uso; o en otras pa-labras, éste es un arbitrio sobre el uso en Puerto Rico des-*949pues de haberse introducido en la Isla un artículo. Y la pa-labra uso en este estatuto tiene una raigambre económica: contempla beneficio o satisfacción que proviene cuando el artículo se emplea para los fines con que se introdujo. La palabra uso, en síntesis, significa algo más que probar un artículo, encontrarlo no satisfactorio, y devolverlo — sin nin-gún uso en el sentido económico — al supuesto vendedor que lo ba enviado no a virtud de una venta incondicional sino a prueba, en el entendido de que no se consideraría consumada la venta hasta que el artículo se probara, se le diera su apro-bación y se aceptara.
La sección 62 provee un arbitrio del 2 por ciento sobre las ventas en Puerto Pico. Nadie alega que la prensa Hoe se vendió en Puerto Pico. La sección 16 a, con el fin de evi-tar se burlara la sección 62, provee un arbitrio de 2 por ciento sobre artículos comprados fuera de Puerto Rico pero usados aquí. Pero toda vez que hemos concluido que el uso contemplado por la Legislatura no ocurrió, la sección 16 a tampoco es de aplicación aquí.
El hecho de que la prensa permaneciera en Puerto Rico por más de un año no afecta el resultado en este caso espe-cífico. La prueba no fue contradicha en cuanto a que este tiempo se utilizó en' montar la maquinaria, hacer una prueba en su funcionamiento, esperar a los expertos que le harían nuevas pruebas, etc. El Tesorero no probó que el tiempo que el Ilustrado invirtió para determinar, si aceptaba o no la prensa era irrazonable bajo las circunstancias concurren-tes. Y hubo prueba afirmativa por el Ilustrado de que la prensa nunca se usó de hecho para producir algo. Nadie podría, desde luego, ordenar un traje a Estados Unidos, usarlo por seis meses, devolverlo alegando que no- era acep-table y evadir con ello el arbitrio sobre el uso provisto en la sección 16 a. Unos cuantos minutos son suficientes para probarse un traje. Pero pruebas completas de maquinaria ponderosa, enviada por los fabricantes miles de millas dis-*950tantes de esta Isla poco industrializada, pueden fácilmente consumir muchos meses, como sucedió aquí. No podemos resolver que transcurrió un período irrazonable en virtud de las condiciones expuestas. Por tanto no hubo uso de esta prensa en la forma contemplada por la sección 16 a, que hace el uso después de la introducción el suceso tributable.
Tampoco vemos la importancia que le da el Tesorero al hecho de que, bajo el arreglo por el cual esta prensa se do-volvió a la casa Hoe, el Ilustrado hizo un pago de $16,000. El costo de embarque en ambas direcciones sobre un artículo de este tamaño es indudablemente alto; los sueldos y gastos en el envío de expertos a la Isla fueron sustanciales; se in-movilizó maquinaria costosa durante más de un año; y la casa Hoe siempre insistió en que en última instancia la prensa sería sustancialmente satisfactoria.
Ninguna de las partes deseaba incurrir en log gastos de un pleito. En un esfuerzo para evitarse el litigio, se llegó al arreglo en cuestión, se devolvió la prensa Hoe, dejando libre un espacio valiosísimo que ocupaba en el departamento de prensa, y el Ilustrado, que había estado bastante tiempo sin una prensa que necesitaba, compró otra diferente. In-dudablemente ambas partes salieron perdiendo en la transac-ción. ■ Probablemente prefirieron esto a la demora y publi-cidad de un litigio que por lo menos para una de las partes se hubiera llevado a cabo muy lejos de su domicilio. Pero el hacer que la transacción sea tributable nos obligaría a resolver: (1) el Ilustrado compró la prensa; (2) la usó para la publicación de revistas; (3) la revendió a la casa Hoe. Estos hechos sencillamente nunca ocurrieron, y no los vamos a sacar de la nada.
El Procurador General también trae la teoría de que éste era uñ contrato de venta que fué rescindido mediante el pago de $16,000 por el Ilustrado al vendedor potencial. Pero aún si éste fuera el correcto nombre legal para la transacción — los documentos que hubieran esclarecido este punto, *951aun cuando se le ofrecieron por el director al abogado del Te-sorero durante el juicio, nunca se introdujeron en evidencia— no podemos ver de qué manera esto ayuda aquí al caso del Tesorero. No sabemos de disposición alguna de la Ley de Rentas Internas que tribute contratos de ventas hechas en los Estados Unidos para el envío de los artículos a prueba a Puerto Rico que, en vez de consumarse, son rescindidos antes de que el título de los artículos envueltos haya pasado al comprador potencial en Puerto Rico. No hubo entrega y aceptación incondicional, equivalente a la consumación de la venta en este caso, comb ocurrió en West India Oil Co. v. Domenech, supra. A tenor con los términos del contrato de venta aquí envuelto — hallado probado por la corte de dis-trito por testimonio no controvertido — si la prensa se hu-biera entregado, probado, aprobado y el Ilustrado hubiera asumido el título de la misma, el suceso tributable del uso en Puerto Rico hubiera surgido después. Pero toda vez que tal uso como hemos visto, no ocurrió aquí, y toda vez que tampoco ocurrió aquí una venta, no podemos ver qué suceso tributable comprendido en la sección 16 a — o en cualquiera otra sección —ocurrió como resultado de la rescisión del contrato de venta original. Nada tiene que ver con este asunto el pago hecño por el Ilustrado para terminar ami-gablemente la disputa en cuanto a (1) gastos de embarque, (2) gastos de expertos enviados por la casa Hoe y (3) el funcionamiento de la prensa. El decidir lo contrario equi-valdría a resolver que uno que contrate en Nueva York la compra de un automóvil y después se arrepienta, si paga la suma de $500 para rescindir el contrato, estaría sujeto al pago de los arbitrios en Puerto Rico aun cuando nunca ob-tuvo el título o el uso del automóvil. (42)
*952La corte de distrito no erró al resolver que no se debía arbitrio alguno en virtud del infructuoso esfuerzo del Ilus-trado para comprar una rotativa Hoe.
VII
Resta por considerar la comparativamente pequeña cantidad de papel, tinta, etc., valorada aproximadamente en $35,000, que el Ilustrado “vendió” — algunas veces, según la prueba, sin recibir paga alguna — a competidores como una cuestión de gentileza. Estas transacciones esporádicas tuvieron lugar durante un período de 17 años, sacándose los efectos de las grandes reservas de emergencia que el Ilustrado siempre tiene a mano para su propio uso. La corte de distrito resolvió que el Ilustrado no estaba en el negocio de venta, y que por tanto estas transacciones no eran tributables bajo la sección 62. (43)
Dicha resolución ordinariamente daría lugar a serias cues-tiones.' La sección 62 no contiene disposición alguna de que el vendedor deba dedicarse exclusivamente al negocio de venta. En verdad, como la propia corte de distrito indica, el Ilustrado pagó sin protesta arbitrios de ventas sobre sus ventas esporádicas de fotografías tomadas y revoladas en primer lugar para la publicación de sus periódicos. La sec-ción 62 sólo requiere que ocurran “las ventas de cualesquiera artículos objeto de comercio”. Además, el dejar de cobrarle el precio de venta al comprador no impide que se le cobre al vendedor el arbitrio: la sección 62 exige que se pague el arbitrio “al final de cada mes [por] la persona que haya *953efectuado dictas ventas” “bien de contado o bien a cré-dito”(44)
Por otro lado, en algunos estados bay estatutos que ex-presamente eximen ventas casuales y esporádicas por un ven-dedor que no se dedica al negocio de vender bienes muebles o tangibles (139 A.L.E. 372). Y en el pasado hemos reco-nocido algunas limitaciones a la sección 62, aunque nunca hemos expuesto en detalle este concepto. En Flores Alvarez & Co. v. Gallardo, 36 D.P.R. 117, esta corte dijo a la pág. 120: “Sin embargo, no tenemos duda alguna de que la con-tribución no es aplicable a todas las ventas. La sección 62 dice ‘sobre la venta de cualesquiera artículos objeto de co-mercio’ ... ‘el objeto de comercio’ hace una segregación suficiente de las ventas.En Puerto Eieo pueden efec-tuarse innumerables ventas de propiedad personal, sin ser actos de comercio. Prácticamente, todo acto de un comer-ciante en el curso de su negocio es objeto de comercio.”
Sin embargo, no es necesario que hagamos una determi-nación final en cuanto a la corrección de la resolución del juez de distrito sobre este punto. Se vió obligado a consi-derarlo porque concluyó que el arbitrio sobre el uso pres-crito en la sección 16 a no se aplicaba a la existencia de pa-pel y tinta. Pero hemos resuelto que erró a este respecto. Y una vez que concluimos que el uso de tales materiales pone en juego el arbitrio del 2 por ciento sobre el uso pro-visto en la sección 16 a, el Ilustrado escasamente puede afir-mar que no vendió ni usó en Puerto Eieo los artículos en cuestión. Si está invocando una especie de doctrina de mi-nimus para estas ventas esporádicas, entonces estos artículos nunca han abandonado la corriente principal de los efectos del Ilustrado sobre los cuales el arbitrio del 2 por ciento so-bre el uso provisto en la sección 16 a se aplica, en su totali-dad. Y en lo que se refiere al no haber cobrado el importe *954de algunas de “las ventas”, el Ilustrado puede, si así desea, convertirse en un buen Samaritano — pero su generosidad no puede incluir los arbitrios del Gobierno.
En síntesis no tenemos que decidir en este caso cuál teo-ría debe prevalecer. Estos artículos fueron traídos a la Isla por el Ilustrado. Posteriormente no desaparecieron en el aire. El Ilustrado o los usó para confeccionar sus periódi-cos' — o los vendió. lía sección 7 de la Ley de Rentas Inter-nas impide cualquier artimaña legal por la cual, bajo cual-quier teoría ingeniosa de que los artículos no se trajeron ni para la venta ni para el uso, se evita el arbitrio. Dicha sec-ción dispone que “Cuando un artículo tributable no haya sido adquirido para la venta, se entenderá que ha de ser destinado para ser usado o consumido por el adquirente.”
Por tanto basta decir que bajo una u otra teoría — pero sólo una vez, ya que tanto la sección 62 como la sección 16 a disponen que los arbitrios allí impuestos deben pagarse sólo una vez- — el Gobierno tiene derecho a cobrar el arbitrio del 2 por ciento. Solamente si las secciones 62 y 16 a dispusie-ran tipos diferentes — que no es el caso — estaríamos llama-dos- a determinar bajo las circunstancias peculiares aquí en-vueltas si debe aplicarse el arbitrio sobre el uso (sección 16 a) o sobre las ventas (sección 62). Este pleito envuelve dinero, no nombres. Hemos resuelto que el dinero se debe. Huelga cualquier paso adicional. La corte de distrito por tanto erró al ordenar el reembolso del 2 por ciento pagado sobre estos artículos.
VIII
El Tesorero demandó el pago de los arbitrios en este caso en el año 1942 a tenor con ciertas secciones de la Ley de Rentas Internas ya discutidas en detalle. Pero dichas secciones fueron derogadas por la Ley núm. 29, Leyes de Puerto Rico, 1941, que no contenía una cláusula de reserva en cuanto a los arbitrios debidos de acuerdo con ellas pero pendientes de cobro todavía. Por tanto el Ilustrado *955alega que su responsabilidad por los arbitrios y penalidades aquí envueltos, aun asumiendo que existió alguna vez, ha sido eliminada por el estatuto derogatorio. La corte de dis-trito resolvió lo contrario, descansando en el artículo 386 del Código Político, aprobado en 1902, que dice como sigue:
“La derogación de cualquier estatuto por la Asamblea Legislativa no tendrá el efecto de exonerar o eximir de ninguna pena, embargo, confiscación o responsabilidad en que se hubiere incurrido bajo dicho estatuto, a menos que la ley derogatoria así lo dispusiere expresamente, y se tendrá por vigente dicho estatuto, al objeto de sostener la respec-tiva acción o proceso para exigir el cumplimiento de dicha pena, embargo, confiscación o responsabilidad.”
Según señala 1 Sutherland, supra, a la pág. 522, la de-rogación de un estatuto destruye su efectividad in futuro, y despoja el derecho a proceder bajo la ley, la que, excepto en cuanto a los procedimientos pasados y terminados, es con-siderada como si nunca hubiera existido. (45) Pero esta misma sección establece una limitación importante: dicho principio no impera cuando existe una cláusula de reserva en la pro-pia ley. o en una ley general de reserva. Y “una mayoría de las jurisdicciones de los Estados Unidos han aprobado es-tatutos generales de reserva con el expreso propósito de ob-tener la continuación del estatuto derogado en lo que res-pecta a actividades pasadas y acciones légales pendientes. ”(46) Tal cláusula general de reserva evade el áspero e injusto resultado que “es demostrado por la pérdida de derechos resultantes y de acciones pendientes y la inhabilidad de los gobiernos estatal y federal de procesar a un conocido in-fractor de la ley una vez que el estatuto del que dependan las acciones o la prosecución es derogado. State ex rel. Osage County Savings and Loan Ass’n v. Worten, 167 Okla. 187, 29 P. (2d) 1 (1933). Cuando existe una cláusula general de reserva, ésta proporciona el verdadero medio de de-*956terminar el efecto (le la derogación. Merlo v. Johnston City & Big Muddy Coal and Mining Co., 258 Ill. 328, 101 N. E. 525 (1913). ”(47)
Sutherland concluye (págs. 531-2) que “Cuando un es-tatuto es derogado, una ley general de reserva opera para salvar cualquier derecho sustantivo de naturaleza privada, responsabilidad, derecho de acción, penalidad, confiscación u ofensa resultante del estatuto derogado.” Véanse casos ci-tados en el escolio 4, pág. 532.
Por tanto no podemos convenir con el argumento del Ilus-trado de que el artículo 386 del Código Político no tuvo el efecto de continuar su responsabilidad por los arbitrios y penalidades que se alega debía a tenor con las secciones de-rogadas de la Ley de Rentas Internas. El artículo 386 está redactado en la forma clásica de los estatutos generales de reserva. Es casi una copia exacta del estatuto Federal que fué interpretado en Hertz v. Woodman, 218 U. S. 205, para salvar la causa de acción por contribuciones y penalidades bajo tales circunstancias. El nxímero de casos estatales— citados en 1 Sutherland, supra — en contra de la contención del Ilustrado es abrumadora. En verdad, ésta es precisa-mente la clase de casos para cubrir los cuales se redactó el artículo 386.
El hecho de que en otras ocasiones la Legislatura inser-tara cláusulas de reserva específicas en leyes derogatorias (sección 5, Ley núm. 17, Leyes de Puerto Rico, 1927, Se-gunda Sesión Extraordinaria; sección 7, Ley núm. 83, Le-yes de Puerto Rico,' 1931) no tiene el significado que le atri-buye el Ilustrado. Aparentemente la Legislatura adoptó esta actitud excediéndose en sus precauciones. Aun en ausencia de tales cláusulas de reserva especiales, la ley de reserva general, comprendida en el artículo 386, se hubiera hecho cargo de la situación. “Evidentemente, la aclaración era una pre-caución redundante con el fin de evitar que se ‘tergiverse la *957intención legislativa’ Merril v. Fahs, 324 U.S. 308, 312.
Tampoco podemos ver de qué manera el argumento del Ilustrado de que una Legislatura anterior no puede obligar a una Legislatura posterior, tenga relevancia en este caso. Desde luego ésa es una proposición obvia. Pero el punto es que la Legislatura posterior de 1941 no contempló derogar o modificar la ley de 1902. Guardó silencio sobre osa cues-tión. Dicho silencio dejó intacta la ley general de reserva de 1902. Por tanto es de aplicación aquí. La corte de dis-trito no cometió error al resolver que el estatuto derogatorio —Ley núm. 29 de 1941 — no relevó al Ilustrado del pago de arbitrios y penalidades debidas bajo las secciones derogadas por la Ley núm. 29. (48)
IX
Las penalidades cuyo pago se exigió al Ilustrado deben ser eliminadas en cuanto a algunos artículos y en cuanto a otros considerablemente reducidas, en vista de que fiemos resuelto que algunos de los artículos no eran tributalúes y de que otros eran tributables al 2 por ciento, en vez de al 10 por ciento. Pero el Ilustrado levanta una cuestión más fundamental — ¿podía el Tesorero imponer penalidad alguna bajo las circunstancias de este caso?
El director del Ilustrado declaró que la cuestión de su responsabilidad por los arbitrios había sido levantada por un número de Tesoreros — los señores Gallardo, Domenecfi y Sancho Bonet — antes de que el actual Tesorero viniera a *958desempeñar el cargo; que ‘ ‘ Cada vez que los inspectores del Departamento de Hacienda iban a nuestras oficinas ellos re-visaban nuestros archivos y tomaban las facturas o los ‘bill of lading’ y nosotros le llenábamos una forma que decía que las facturas tales y tales cubren importaciones hechas por Puerto Rico Ilustrado Inc., para la publicación del periódico y no se ha pagado rentas internas sobre ello por estar exenta por la ley. P. — ¿A requerimiento del Tesorero ustedes le argumentaron no venir ustedes obligados al pago y no se insistió por el Tesorero! R. — Sí, señor. P. — ¿Hasta que recibieron esta carta de agosto del año 1942! R. — Sí, se-ñor.”
El abogado del Ilustrado también declaró que, como re-sultado de las cuestiones levantadas por los entonces Teso-reros, él discutió el asunto personalmente con los señores Domenech y Sancho Bonet sometiéndoles memoranda en re-lación con el asunto. El Departamento de Hacienda enton-ces desistió de su esfuerzo para cobrar los arbitrios.
El Tesorero no impugnó este testimonio en manera al-guna. La corte de distrito lo creyó'. ¿jEl Tesorero no lo ataca ante esta corte. Por tanto debemos aceptarlo como cierto. En verdad, la "naturaleza de esta gran empresa, su volumen de importaciones, y el estatuto Federal que le proporcionaba a los inspectores de Tesorería la cooperación y facilidades del servicio postal y de aduanas para el cumplimiento de la Ley Insular de Rentas Internas (Título 48, sección 741 a, U.S.C.A.) hubiera hecho dudoso cualquier testimonio, que no se ofreció, al efecto de que las importaciones de estos ar-tículos a Puerto Rico desde 1925 a 1942 habían escapado a la atención del Departamento de Hacienda.
Ya hemos rechazado el argumento de que materiales y máquinas usados para publicar periódicos están enteramente exentos de arbitrios. Pero el Ilustrado ciertamente tenía el derecho de alegar tal contención cuando surgió el asunto por primera vez. Y su prueba no. contradicha fue que, no im-*959porta cuán informalmente se haya hecho, los Tesoreros si-guientes estuvieron de acuerdo con esta contención hasta 1942.
Creemos importante indicar ahora que no hubo regla-mento formal eximiendo a los periódicos de arbitrios o aun una firme práctica administrativa a este efecto. De ser cierto esto, concebiblemente el Ilustrado podría reclamar la exención de los arbitrios así como de las penalidades sobre los mismos. Véase la última porción de III, supra. (49) Pero el Ilustrado no invoca las actuaciones pasadas del Departa-mento de Hacienda para tratar de evadir el pago de los ar-bitrios. En este estado del caso, descansa en la norma de conducta solamente en apoyo de su posición de que no pue-den cobrarse las penalidades, aun cuando admite su respon-sabilidad por los arbitrios. Y “no es el propósito de la ley penalizar diferencias sinceras de opinión o, errores inocentes incurridos a pesar de haberse tomado el cuidado razonable.” Spies v. United States, 317 U. S. 492, 496.
Hemos examinado recientemente esta cuestión a cabali-dad en el caso de West India Oil Co. v. Buscaglia, Bes., 61 D.P.R. 782. No vemos por tanto, propósito alguno en re-exponer en detalle los motivos que nos llevaron a resolver allí que la Legislatura no tuvo la intención de que se impu-siera la penalidad — que consiste en el pago del 10 por ciento del importe de la contribución más intereses al 1 por ciento mensual — bajo las circunstancias injustas y opresivas de dicho caso. (Véase Anotación, 137 A.L.R. 306).
Los hechos en el caso de la West India eran más fuertes que en el presente caso. Allí la responsabilidad por el ar-*960bitrio originalmente era más dudosa que aquí, y las aseve-raciones del Tesorero de que no se debían fueron dadas se-gún parece afirmativamente en forma más positiva que en el presente caso. Sin embargo, los factores esenciales, que nos llevaron al resultado a que allí llegamos, concurren en el presente caso. Durante 17 años — el período fué de 15 años en el caso de la West India — el Tesorero asumió la po-sición aquí de que no se debían tales arbitrios (61 D.P.R. a la pág. 791), “ . . .y, congruente con esta opinión, durante ese largo lapso jamás se intentó imponer o cobrar tal tributo. Aceptando que ésos son los hechos, ¿ cómo vamos a exigir a la demandante que pagase esa contribución bajo protesta para evitar el pago de la penalidad, si el propio Tesorero, encargado de cobrarla, insistía en que la deman-dante no debía tal impuesto?” Y, como se dice a la pág. 792, cuando el Tesorero resolvió que no se debía el arbitrio, era inútil la oferta de pago; solamente cuando el Tesorero acepta el pago tiene el contribuyente la oportunidad de pa-gar bajo protesta, que es el único otro método a mano para evadir las penalidades.
Sallemos que éste es un caso que está en la línea. Y limi-tamos nuestra decisión a los hechos específicos del mismo. Pero tres Tesoreros anteriores, con autoridad para ello, ha-bían en efecto resuelto durante 17 años que no había que pagar las contribuciones en este asunto debatido de buena fe, y que rehusarían cualquier oferta de pago que se hiciese. Como dijimos en relación con otra cuestión, en III, supra, si cualquiera de los Tesoreros anteriores hubiera asumido la posición contraria, “por lo menos entonces los contribu-yentes hubieran sido advertidos de antemano y el asunto sin duda se hubiera resuelto en las cortes o en la Legislatura en una fecha razonablemente temprana.” Aquí obligamos al contribuyente a pagar después de tantos años todos estos arbitrios a pesar de la mencionada conducta de los Tesore-ros anteriores. Pero exigir bajo estas circunstancias que el *961contribuyente pague además las penalidades que ascienden aproximadamente al doble de los arbitrios en sí, equivaldría a tergiversar el significado de las disposiciones de la ley en cuanto a las penalidades, tal y como se expone en el caso de la W'Qst India, y a permitir una práctica injusta del gran gobierno de Puerto Rico frente a sus ciudadanos privados.
Escasamente tenemos que añadir que nuestra resolu-ción en manera alguna se aplica a todos los otros casos que envuelven penalidades por dejarse de pagar los arbitrios. En primer lugar la obligación está en el contribuyente de pagar el arbitrio. No se puede ser negligente en el pago del mismo, y alegar entonces su supuesta buena fe cuando el Tesorero le exigió el pago después de una investigación. Tiene que haber una cuestión sustancial (50) que envuelva res-ponsabilidades por los arbitrios; y el Tesorero tiene que haberle asegurado al contribuyente durante un largo período de tiempo que no tiene que pagar dichos- arbitrios. Sólo en-tonces es que la conducta del contribuyente puede caracteri-zarse como un “error inocente incurrido a pesar de haberse tomado el cuidado razonable”.
Resta sólo indicar que, una vez que el Ilustrado tuvo co-nocimiento de que la posición del Departamento de Hacienda había sido cambiada por el nuevo Tesorero en 1942, se le podían imponer penalidades por dejar de pagar de ahí en adelante los arbitrios en cuestión. West India Oil Co. v. Buscaglia, Tes., supra, pág. 795. Pero aquí, como hemos visto, el Ilustrado prontamente pagó bajo protesta la canti-dad requerídale por el Tesorero en 1942. Por tanto, la corte de distrito actuó correctamente al resolver que no podían imponerse penalidades bajo las circunstancias de este caso.
*962Creemos conveniente indicar que la corte de distrito no discutió dos cuestiones sobre las que se presentó prueba. Toda vez que los alegatos de ambas partes guardan silencip sobre ellas, tampoco las consideraremos. Éstas son: (1) la alegada práctica de añadir el 20 por ciento al precio de venta según factura antes de calcular el arbitrio; y (2) la disputa en cuanto a si eiertos productos eléctricos fueron comprados por el Ilustrado en el mercado local después de haberse pagado los arbitrios sobre ellos por los importadores, o si el Ilustrado había comprado dichos artículos en Nueva York y tenía que pagar los arbitrios sobre,ellos cuando se los entregaron aquí.
También el Tesorero señala como error la alegada deci-sión de la corte de distrito de que “ninguno de los artículos introducidos por la demandante constan mencionados en los diversos apartados de la sección 16 de la Ley de Rentas Internas de Puerto Rico, ni en ninguna de las otras dife-rentes secciones de la referida ley.” Es cierto que en los comienzos de su opinión la corte de distrito hace una mani-festación más o menos general a ese efecto. Pero los úni-cos artículos discutidos expresamente en la opinión de la corte de distrito son aquellos que hemos examinado aquí. Y nada hay en detalle en la sentencia sobre este punto, aun-que la corte inferior quizá pasó sobre ello por implicación al resolver que solamente las secciones 16 a y 62 son apli-cables generalmente aquí.
El Ilustrado no discute la cuestión en su alegato. El Procurador General se limita a afirmar que, con el fin de demostrar que los diferentes incisos de la sección 16 se apli-can al caso, “nos basta con hacer referencia a la transcrip-ción de evidencia, páginas 121 a 155 . . . ”. La evidencia a que se refiere es un Exhibit de 23 páginas del demandante (que finaliza a la pág. 135 y no a la 155) enumerando un sin-número de artículos, la mayoría de los mismos descritos en *963tan breve forma que no brinda indicio alguno en cuanto a su identidad. Aunque las partes no nos den información so-bre la cuestión, aparentemente la gran mayoría de los artícu-los ya están comprendidos por nuestras resoluciones especí-ficas en este caso. Pero aun si supiéramos lo que realmente son estos cientos de artículos, podríamos determinar si los varios tipos más altos de arbitrios dispuestos en los diferen-tes incisos de la sección 16 se aplican a ellos — en vez del ar-bitrio general del 2 por ciento de las secciones 16 a y 62— sólo tratando de clasificar cada artículo bajo un inciso espe-cífico tal como leía en el año en que el artículo se introdujo en la Isla. Ésta es una tarea que preferimos no emprender sin la ayuda de los abogados, especialmente toda vez que la corte de distrito no pasó en su sentencia expresamente so-bre este punto partida por partida. Si las partes siguen en desacuerdo sobre este problema, pueden presentar la cues-tión en detalle a la corte de distrito uña vez que devolvamos el caso.
NI
Finalmente llegamos al problema de'redactar nuestra sen-tencia. La corte de distrito no dictó sentencia para el re-embolso de una cantidad específica de dinero. Por el con-trario, ordenó al Tesorero a calcular y devolver los arbitrios cobrados aquí de conformidad con (o) inciso 27 de la sec-ción 16; (b) sección 62 en cuanto a la transferencia por el Ilustrado a competidores de artículos usados en la publica-ción de sus periódicos; (c) secciones 16 a y 62 en cuanto al papel y tinta; y (d) todas las penalidades. La sentencia de la corte de distrito también denegó en términos generales la súplica del Ilustrado para que se le devolviera el 2 por ciento de arbitrios pagados sobre otros artículos de conformidad con las secciones 16 a y 62.
Por las razones aquí expuestas, (a) y (d) serán confir-madas, con la aclaración que quizá sea innecesaria, de que debe pagarse sobre todos los artículos comprendidos en (a) *964un arbitrio del 2 por ciento de conformidad con la sección 16 a. Pero (b) y (c) serán revocadas. En sn lugar, se dis-pondrá, en cnanto a (b), que el Ilustrado debe pagar un ar-bitrio de 2 por ciento sobre todos los artículos traspasados a otras entidades para el uso en la publicación de periódicos; y en cuanto a (c), que debe pagar un arbitrio del 2 por ciento sobre el uso de papel y tinta a tenor con la sección 16 a. Una nueva disposición, aparentemente omitida por inadver-tencia, será añadida en cuanto a que deben devolverse todos los arbitrios pagados en relación con la prensa Hoe.

Así modificada la sentencia será confirmada, y el caso devuelto para los cálculos necesarios, y para ulteriores pro-cedimientos no inconsistentes con esta opinión.


En lo sueesivo llamada el Ilustrado.


 Ciertas transacciones esporádicas de alegadas “ventas’’ de materia prima a competidores son examinados en detalle más adelante, VII, infra.


E1 Ilustrado también publica, presumiblemente mientras dure la guerra, dos periódicos de las fuerzas armadas, Yank y Caribbean Sentinel; pero en esto nada bay relevante a la controversia de este caso.


 Ley num. 83, Leyes de Puerto Eico, 1931 (pág. 505); Ley núm. 4, Leyes de Puerto Eico, 1939, Sesión Extraordinaria, pág. 17.


La historia legislativa de este inciso, que empieza como el inciso 41 de la sección 16 de la Ley de Rentas Internas (Ley núm. 85 de 1925, pág. 585) y ahora es el inciso 20 de la misma (Ley núm. 25 de 1942, Tercera Sesión Extra-ordinaria, (2) pág. 127)), se investiga en detalle en III, infra. Aquí sólo se necesita indicar que el texto de 1931 predomina sustancialmente a los fines del presente caso.


Nuestro punto de vista está de acuerdo con. la definición del Webster’s New International Dictionary, Segunda Edición:
"Automático - 1. Que tiene un poder inherente de acción o movimiento. 2. Maq. Que tiene un mecanismo que actúa o se regula por sí mismo o que reali-za una operación requerida en un punto predeterminado en su funcionamiento;— dicha especie de maquinaria o artefactos que realizan el trabajo anterior o usual-mente hecho a mano; como, la válvula automática alimentadora de un torno. ...”
*920"Máquina automática. Una máquina o su accesorio que, después de ponerse en movimiento opera automáticamente excepción hecha Cíe proveerse energía, Vur fricación, material o interrumpir la energía.” (Bastardillas nuestras).
Según lo indica un caso citado por el propio Ilustrado, "automático" sig-nifica "sin la continua aplicación de la fuerza humana” (State v. Louisville & N. R. Co., 96 N. E. 340, 344 (Ind., 1911); hastardillas nuestras); es deeir, ‘ ‘ automático ’ ’ contempla la reducción sustancial — no necesariamente la elimi-nación total — de la intervención manual.


Nos damos cuenta que, al recurrir a los otros artículos sobre los que el inciso 27 impone arbitrio como una ayuda para determinar el significado de "automático", estamos invocando el principio de ejusdem generis. Véase IH, infra. Pero si la regla de ejusdem generis da color1 — y limita — el significado de "aparato", tiene necesariamente que hacer lo mismo al adjetivo "automático” que precede a la palabra 11 aparato' El Tesorero desearía que aplicáramos ejusdem generis solamente al adjetivo "automático"; el Ilustrado desearía que se la aplicáramos solamente a "aparatos movidos por electricidad”. Aplicare-mos la regla a toda la frase, no fragmentadamente para satisfacer la teoría de alguna de las partes. En cuanto al punto que ahora está ante nos, opera en contra del Ilustrado.


La frase "más automática” quizás horrorice a los gramáticos; pero nuestro punto de vista en cuanto a la palabra " automático" según se usa en esta Ley nos exige que hablemos de los grados de dicha palabra.


No estamos de acuerdo con la teoría de que la enunciación autorizada de esta máxima produce sin más la solución a los problemas complicados de interpretación estatutaria. Nos damos cuenta que “ ... la máxima ha des-merecido en predominancia e importancia, ahora que las realidades del derecho se han convertido en cuestiones muy complejas para forzarse dentro de una oración ... ”. (Cardozo, Laxo and Literature, 52 Harv. L. Rev. 471, 478). *922Pei'o la vitalidad de la regla de ejusdem generis no puede fácilmente echarse a un lado. Puede que sea “muy gastada” (National Labor Relations Board v. Newark Morning Ledger Co., 120 F. (2d) 262, 275 (C.C.A. 3d, 1941) ); y “dependiendo como depende de pura forma”, puede constituir “una medida peligrosa con la cual medir el alcance estatutario que la Legislatura tuvo en mente.” (2 Sutherland, Statutory Construction, 3“. ed., pág. 401). Sin embargo, tiene sus raíces tanto en la lógica como en el significado del lenguaje. Y más importante, está destilada de la experiencia; el inmenso número de casos quo invocan ejusdem generis (American and Federal Digests, Statutes, Have 194; 2 Sutherland, supra, casos en los escolios, págs. 393-412) es testimonio elocuente que se aprueba constantemente legislación. — que se lee por los intere-sados — teniendo en mente esta regla que se funda en razonamiento, gramática y lenguaje. Frecuentemente se ha aplicado a leyes contributivas. 1 Mertens, supra, sección 3.16. Véase generalmente, Domínguez v. P. R. Ry., Light & Power Co., 19 D.P.R. 1090, 1094-5; Flores Alvarez & Co. v. Gallardo, 36 D.P.R. 117, 122; Canet v. Corte, 61 D.P.R. 150, 158.


E1 que algunos de estos artículos no hubieran sido puestos en el mercado en 1931, cuando la frase general aquí envuelta se aprobó por primera vez, no quiere decir que la frase no los cubra. Por el contrario, el propósito fundamental do la frase general, según lo contempla la regla de ejusdem generis, es que artículos específicos — bien inadvertidos o no fabricados pero de la misma na-turaleza general que aquéllos expresamente • enumerados — están incluidos dentro de la frase general y por tanto sujetos a contribución cuando los mismos lleguen al mercado.


De cuando en vez emplearemos más adelante esta forma concisa de la frase general, para abreviar.


Indudablemente "aparato,” por sí sola, es una palabra de las más amplias eormotaeion.es. Es tan general y comprensiva que, según, la define Webster's International Dictionary, Segunda Edición, puede usarse en ciertos contextos para incluir "cualquier instrumento o artefacto complejo, mecánico o químico, para una acción u operación específica; maquinaria; mecanismo.” (Bastardillas nuestras). Véase Hinckley-Tandy Leather Co. v. Hazelwood, 35 S.W. (2d) 209, 211 (Tex., 1931); 14 Words and Phrases, págs. 660-64. Pero aquí el punto es precisamente si se usó en su significado ilimitado, o más bien si tomó color de y fué restringido a la misma clase de artículos que la precedieron en la enumeración específica. Como palabra neutral de contenido indefinido, pudo haber sido usada en cualquier sentido. Es nuestro deber determinar qué significado fué el que la Legislatura tuvo en mente.


 Notamos de paso que no están aquí envueltas otras excepciones a la regla — -por ejemplo, cuando no se trata de hacer enumeración alguna, o cuando la enumeración es meramente demostrativa (2 Sutherland, supra, pág. 403; Grosjean v. American Paint Works, 160 So. 449 (La. App., 1935); véase Tugwell v. Corte de Distrito, 64 D.P.R. 220) — claramente no están envueltas aquí.


2. Sutherland, supra, ofrece la razón para este requisito a las págs. 405-7: "Cuando las palabras específicas abarcan todas las personas u objetos de la clase designada por la enumeración, las palabras generales tienen un significado más allá de la clase. El aplicar la regla en este momento haría que las pala-bras generales no tuvieran significado con motivo de que nada hay ejusdem generis que caiga dentro de su esfera. En su consecuencia su aplicación contravendría la más importante regla de interpretación de que debe dársele efecto a todas las palabras. Con el fin de impedir su rechazo como excedente, las pala-bras generales asumen un significado ilimitado por el fundamento de que la Legislatura, mediante la adición de palabras generales a una enumeración detallada, tiene que haber tenido en mente que ellas conllevan un significado fuera de la dase”. Lo vuelve a describir en lenguaje diferente a la pág. 403: "... cuando la espeeifieadón de estos objetos clasificados como inferiores es completa y se añaden palabras generales, entonces los objetos de naturaleza superior están comprendidos dentro del significado de las palabras generales con el fin de evitar su rechazo como excedente.”


 Véase infra, para una discusión del efecto de la transposición — por nna enmienda de 1936 del inciso 27 — de las palabras generales desde el final de la enumeración hasta la mitad de la misma.


Cf. Bowie y. Buscaglia, 63 D.P.R. 546, 552; Tugwell v. Corte de Distrito, 64 D.P.R. 220.


TJn corolario obvio de la regla de ejusdem generis, que nace de la teoría de que palabras generales incluyen sólo artículos de la misma clase como aquéllos enumerados específicamente, es que “las palabras generales no incluirán ninguno de los objetos de una clase superior a aquéllos designados por las palabras es-pecíficas”. .(2 Sutherland, supra, pág. 401.)


Véase el escolio 26.


0) Reconocemos que la mayoría de los casos que sostienen la doctrina de ejusdem generis han interpretado estatutos en los' cuales la frase general ha sido unida a la enumeración precedente por la palabra “otro” o alguna equi-valente. (Crawford, Statutory Construction, pág. 327, escolio 73). Pero no sabemos de razón alguna — y no hemos encontrado caso alguno que así lo decida— por qué la ausencia de tal palabra copulativa es fatal. Quizás si la lista del inciso 27 hubiera concluido “y otros aparatos automáticos movidos por electri-cidad”, hubiera sido tan daro que una rotativa no estaba incluida en ella que el Tesorero no hubiera hecho este esfuerzo tardío para aplicarle el inciso 27 a la misma. Pero la ausencia de “otro” o alguna palabra similar no es deci-siva; todos los otros factores aquí indicados son igualmente importantes en la determinación de la intención de la Legislatura.
Añadimos que, al determinar la intención de nuestra Legislatura al apro-bar un estatuto específico, son de limitada utilidad los casos de otras jurisdic-ciones. Al final los factores concluyentes son el lenguaje y el propósito del propio estatuto. »


South P. R. Sugar Co. v. Tesorero de Puerto Rico, 26 D.P.R. 505, 514; 2 Sutherland, supra, pág. 344.


La Legislatura aparentemente reconoció la fuerza del argumento de que la ausencia Se referencia alguna a los aparatos automáticos en el título del inciso 27 debilitó considerablemente la teoría de que dicha frase general tenía un significado independiente e ilimitado por sí misma aparte de y más amplio que la lista específica de artículos que la precedía. En 1942 — después de surgir la controversia en este caso — la Legislatura, bien independientemente o a su-gestión de algún funcionario administrativo, trató de remediar este defecto. La frase ”aparatos automáticos movidos por gas flúido o electricidad” fuó insertada en el título del inciso 27 (el número de dicho inciso ya había sido cambiado al número 26 por la Ley núm. 158 de 1941 (1) pág. 949) por la Ley núm. 25, Leyes de Puerto Bico, 1942, Tercera Sesión Extraordinaria, pág. 127. Ningún cambio sustancial se hizo en el texto del inciso propiamente dicho— bien en las palabras o en su distribución, con excepción de aumentar el tipo del arbitrio al 15 por ciento. No es necesario que decidamos ahora si tal cam-bio en el título sólo sería suficiente para ampliar el significado de la frase general hallada en el cuerpo del inciso 27 hasta el extremo de librarla de la regla de ejusdem generis. La enmienda del 1942 operó prospectivamente, y no podía afectar responsabilidades contributivas que se alega nacieron desde 1925 a 1941. Para nuestros propósitos, la enmienda fué un esfuerzo indiferente para reforzar una estructura que no existía.


La palabra “fluido” antes de “gas” fné eliminada del texto del inglés, pero permaneció en el español. Esta discrepancia carece de importancia.


 Notamos, con el fia de completar la historia legislativa del inciso 27, que se transformó en el inciso 26 por la Ley núm. 158, Leyes de Puerto Bieo, 1941, sin ningún cambio material. (La letra “o” iué insertada entre ‘ ‘ ventilador ’ ’ y "aparatos automáticos” en el texto español; esto no se hizo en la versión inglesa. De cualquier modo, el cambio no tiene significación aquí). Y, eomo ya hemos visto, la Ley núm. 25 de 1942, Tercera Sesión Extraordinaria, amplió el título de este inciso y aumentó el tipo de contribución allí fijado, sin afectar la presente controversia.


La Ley núm. 77, Leyes de Puerto Bieo, 1944, (pág. 167), añadió la sección 16B a la Ley de Bentas Internas, disponiendo que "Estarán exentos del pago de los arbitrios impuestos por esta Ley toda maquinaria, aparato o equipo que sea esencial para el establecimiento y funcionamiento de plantas industriales ... Aun cuando ambas partes la invocan aquí, no está en pari materia; fué aprobada por una Legislatura posterior mucho después de ocurrir los sucesos aquí envueltos, y no puede proporcionar una contestación concluyente en cuanto al significado de la legislación anterior que aquí exami-namos. A lo sumo, el estatuto de 1944 revela un deseo por parte de la Legis-latura para promover la industrialización de Puerto Bieo eliminando totalmente todas las cuestiones complicadas aquí envueltas en cuanto a transacciones fu-turas. Pero las transacciones pasadas tuvieron lugar bajo estatutos anteriores; la ley de 1944 ni le impone contribución ni los exime del pago de la misma.


Las Leyes núm. 108 de 1936 y núm. 158 de 1941 enmendaron el inciso 19, pero no en forma relevante en este caso. La última cambió el número del inciso de 19 a 20 y añadió a los artículos sujetos a contribución los aparatos de aire acondicionado. Y por la Ley núm. 25 de 1942 el tipo de contribución en el inciso 20 fué aumentado a 15 por ciento; este mismo tipo nuevo del 15 por ciento fufi prescrito también para el inciso 27 (abora 26) en la Ley núm. 25.


Aun cuando no puede afectar este caso por haber tenido lugar después de nacida la controversia aquí envuelta, notamos que la Legislatura subsiguien-temente amplió considerablemente el inciso 19 (ahora 20) al disponer un arbitrio “Sobre todo aparato eléctrico o de gas flúido, sin importar el uso para el oual se destine.” (Bastardillas nuestras. Ley núm. 25 de 1942 ((2) pág. 127); Ley núm. 116 de 1943, pág. 335). De ser pertinente a este caso, que no lo es, tal fraseología general en un inciso separado disponiendo tal contribución al mis-mo tipo, haría aún más claro el deber nuestro de rechazar la contención del Tesorero de que las palabras generales del ineiso 27 tienen un significado amplio e ilimitado.


Este lenguaje insinúa que la corte tenía en mente el principio de ejusclem generis. Al mismo efecto, el lenguaje de Bull Insular Line, Inc. v. Sancho Bonet, Tesorero, supra, a la pág. 868: “Con mucha frecuencia sucede que una palabra que tiene un significado muy general es usada en forma espeeiali- 1 zada, pero el poder legislativo cubrió tan sólo una parte limitada de un posible campo de operaciones.”


Para una indicación adicional de la práctica administrativa del Teso-rero sobre este punto, véase Compañía Cervecera de Puerto Rico v. Buscaglia, i'esuelto en el día de hoy, pág. 964, infra. En el presente caso la determinación administrativa por los Tesoreros anteriores estaba a favor del Ilustrado a base de completa exención. Esto era tan claramente erróneo que hemos resuelto que, no obstante esta interpretación, el Ilustrado debo pagar el arbitrio del 2 por ciento por el uso provisto por la sección 16a (I, supra), aun cuando no es responsable de penalidad alguna (IX, infra). Pero una vez resuelto que el Ilustrado no está enteramente exento, tiene derecho a valerse de la posición administrativa del Tesorero al efecto de que debía pagar el 2 por ciento, y no el 10 por ciento, sobre la maquinaria pesada.


0)La corte de distrito incluyó otras máquinas impresoras y linotipias dentro de la misma categoría de la rotativa. Nada ha sido traído a nuestra atención en cuanto al hecho de por qué no deben tratarse de esto modo a los fines del presente caso.


 Sección 3, Ley núm. 17, Leyes de Puerto Rico, 1927, Segunda Sesión Extraordinaria (pág. 459).


La sección 7 de la Ley de Rentas -Internas, Ley núm. 85, Leyes de Puerto Rico, 1925, dice como sigue: "Sección 7. — Definición de las palabras ‘uso’ y ‘consumo’. — Las palabras ‘uso’ y ‘consumo’ tal como se emplean en esta Ley se interpretarán en su más corriente significación. Cuando un artículo tributable no baya sido adquirido para la venta, se entenderá que ha de ser destinado para ser usado o consumido por el adquirente.”


E1 artículo 18 del Código Civil (ed. 1930) dispone que “Las leyes que se refieren a la misma materia o cuyo objeto sea el mismo, deben ser interpre-tadas refiriendo las unas a las otras, por cuanto lo que es claro en uno de sus preceptos pueda ser tomado para explicar lo que resulte dudoso en otro.” Esta es una codificación de la regla de que las leyes en parí materia deben leerse con-juntamente para obtener su verdadero significado. Flores Alvarez & Co. v. Gallardo, 36 D.P.R. 117, 123. Véase III, supra.


 Sería falaz afirmar que la palabra doméstico se refiere siempre al hogar —tomemos la frase, “corporación doméstica”.


Nada hallamos en Flores Alvarez & Co. v. Gallardo, 36 D.P.R. 117, que esté en pugna eon esta decision. El caso de Flores Alvares contiene un dictum a las págs. 120, 121, de que no todas las ventas están sujetas a la seeeión 62, sino sólo aquéllas que envuelven el aeto de comercio realizado por un comer-ciante. La cuestión de si las “ventas” esporádicas realizadas por el Ilustrado son actos de comercio dentro de dicha regla es examinada en VII, infra. Pero aquí está envuelto el uso y no las ventas. Y, según interpretamos el estatuto, el uso se tributa si los artículos son traídos a Puerto Rico, bien para ser con-sumidos por el comprador o para ser usados en alguna actividad comercial que no sea la reventa. Por tanto el caso de Flores Alvares no tiene nada que ver con el problema específico que ahora consideramos.


E1 inciso 11 fue añadido a la sección 83 por la Ley núm. 83, Leyes de Puerto Bieo, 1931 (pág. 505).


De la misma manera, la cuestión de si "posesión” o "poder” aquí significan "título”, no está envuelta en este caso.


 Nuestra Legislatura no se ha suscrito a la proposición — excepto en un número limitado de casos en que la ley expresamente otorga las exenciones — que ora la materia prima o el producto terminado debieran estar sujetos al pago de arbitrios, pero nunca a ambos. Algunos estados han eximido de sus leyes imponiendo arbitrios los productos usados por el comprador en la producción de otros artículos (Véanse los casos coleccionados en la Anotación, 139 A.L.R. 372.). Aquéllos que defienden tales medidas afirman que de otro modo los ar-tículos son pasados dos veces por el exprimidor de la contribución sobre arbitrios, dando con ello indebida importancia a los arbitrios, por las circunstancias de *945que (1) desalientan las compras (deflationary), (2) casi invariablemente se le cargan al consumidor, (3) el que los paga lo hace debido a la necesidad de los artículos más bien que, como en contribuciones sobre ingresos, por la habi-lidad para pagar. Pero ésta es una teoría económica, y no de ley. En dieho campo la decisión cae exclusivamente dentro de la incumbencia de la Legislatura. Aquí sólo notamos que los casos tales como los encontrados en 139 A.L.B. no son aplicables; según se desprende de nuestra discusión en las partes IV y V, nuestra Legislatura ha optado en el pasado por no seguir ese curso. (Véase Monitor & Boscio, Sucrs. v. Sancho, Tes., supra).


De su declaración y de su testimonio adicional, es obvio que para la mente lega del testigo la palabra "poder”, según la usó en su declaración aquí, significa "título” más bien que mera posesión.


 Arguye el Tesorero que la prueba demuestra una venta incondicional más bien que una entrega a prueba. Pero la única evidencia sobre esta cuestión fué la del Ilustrado que, como hemos visto, era exactamente lo contrario. Y cuando en la repregunta el director del Ilustrado ofreció mostrarle al abogado del Tesorero toda la documentación del caso, éste rechazó su proposición, diciendo que "No es necesario. Yo no trato de desmentir al testigo sino para aclararlo.”


 321 disponiéndose al final de la sección 16a "... pero el pago se efec-tuará antes de que dichos artículos sean retirados de la fábrica o de la custodia del correo, aduana, expreso o ageneia de vapores ... ” no altera este resultado. Esto era meramente un recurso muy útil para el pago adelantado. Si en última instancia se establecía que el arbitrio no se debía, entonces procedía la devolución.
También creemos importante indicar que nuestra decisión en el caso de West India Oil Co. (P.R.) v. Tesorero de Puerto Rico, 54 D.P.R. 732, que fué *948eonfirmado en 311 IT.S. 20, es claramente distinguible. Allí resolvimos que la gasolina vendida para usarse en alta mar por los barcos que salían de PueTto Bico estaba sujeta a contribución como una venta efectuada en Puerto Bico, de acuerdo con la sección 62. La teoría de nuestra opinión en dicho caso fué que no obstante el hecho de que el contrato de venta se hizo en Nueva York, a los fines contributivos la venta se consumó en Puerto Bico mediante la entrega y la aceptación incondicionales aquí. La sección 16a en manera alguna estaba envuelta en dicho caso y no se mencionó en nuestra opinión. Por otro lado, la cuestión ahora ante nos es si el uso contemplado por la sección 16 a como el suceso tributable ha tenido lugar en Puerto Bico bajo las circunstancias concu-rrentes. Véase Pyramid Products Inc. v. Puscaglia, Tes., supra.


En adición al testimonio ya indicado a ese efecto, en la repregunta el director del Ilustrado declaró lo siguiente: “P.- — ¿Qué tiempo tuvo Puerto Bico Ilustrado Ine. esa máquina en uso? B. — Yo no aceptaría la palabra ‘uso’. Yo diría que estuvo más de un año montándose, probándose, desmontándose y em-balándose, pero nunca produjo una revista para vender.”


A la Legislatura se le había llamado la atención hacia este problema. Había dispuesto que aún en el caso de una venta incondicional, en la cual ya el título había pasado al comprador, en cuanto a los artículos recibidos en Puerto Eico y devueltos al vendedor dentro de diez días, o recibidos en malas condiciones, el comprador está exento de pagar el arbitrio (Sección 2 de la Ley núm. 77, *952Leyes de Puerto Rieo, 1944 (pág. 367), que adiciona la sección 16-0 a la Ley de Rentas Internas). A fortiori, artículos embarcados a prueba y nunca acep-tados por el comprador bajo un contrato de venta expresamente conteniendo tales términos, y nunca usados en Puerto Rico, no son tributables.


La sección 62 fué enmendada por la ley núm. 17, Leyes dé Puerto Rico, 1927 (pág. 459), en una forma que no es relevante en este caso. Desde 1927 hasta su derogación por la Ley núm. 29, Leyes de Puerto Rico, 1941 ( (1) pág. 469), permaneció inalterada.


Los arbitrios provistos en nuestra Ley de Rentas Internas nada tienen que ver eon las ganancias, las cuales se tributan mediante una forma diferente de contribución — la contribución sobre ingresos.


Véanse casos citados en. el escolio 2, 1 Sutherland, supra, pág. 523.


S)1 Sutherland, supra, pág. 530.


1 Sutherland, supra, pág. 530-1, escolio 1.


Esta corto resolvió en el caso de The Texas Co. v. Tesorero, 50 D.P.R. 432, 449, que "cuando se deroga un estatuto que impone penalidades a los con-tribuyentes morosos, dichas penalidades dejan de ser imponibles, y el derecho de recobrar penalidades impuestas con anterioridad a la derogación de la ley se pierde, a menos que ese derecho sea expresamente reservado por la ley dero-gatoria. ’ ’ Dicha manifestación de la ley debe ser completada añadiendo la frase "o por una ley general de reserva’'. Y el artículo 386, que no se con-sideró en el caso de Texas Go., como hemos visto, constituye tal estatuto general de reserva. A este efecto, véanse también Pueblo v. Rodríguez, 50 D.P.R. 36, 40; Pueblo v. Valentín, 33 D.P.R. 40.


 Decimos que el Ilustrado podría “concebiblemente” hacer esta recla-mación porque quizás habría aquí un obstáculo adicional. Aun si se probara una firme práctica administrativa, el Ilustrado hubiera tenido que demostrar además que la ley era dudosa o ambigua; ningún Tesorero puede eliminar una sección clara de una ley mediante la práctica administrativa. Véanse I y III, supra. Pero, como se ha dicho en el cuerpo de la opinión, nunca llegamos a esta cues-tión ' aquí porque el Ilustrado descansa en la actitud del Tesorero solamente para impedir el cobro de penalidades y no de los arbitrios propiamente dichos.


Si el Tesorero hubiera rechazado la reclamación de exención general, el Ilustrado entonces hubiera podido haber levantado la cuestión aún más Sustancial de que la mayor parte de los arbitrios aquí envueltos impuestos sobre cientos de miles de dólares de importaciones era pagadera al 2 por ciento y no al 10 por ciento, como alegaba el Tesorero. En verdad, hemos resuelto aquí que el Ilustrado tenía razón en esta contención, y no meramente que la cuestión le-vantada por él era sustancial.